UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 10-K ANNUAL REPORT For the Fiscal Year Ended September30,2012 Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September30,2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from ­ to Commission File Number 1-1822 LACLEDE GAS COMPANY (Exact name of registrant as specified in its charter) Missouri (State of Incorporation) 43-0368139 (I.R.S. Employer Identification number) 720 Olive Street St. Louis, MO63101 (Address and zip code of principal executive offices) 314-342-0500 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) or 12(g) of the Act: None. Indicate by check mark if the registrant: is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [ X ] is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [ X ] (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report) and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ( X ) 2 Table of Contents Indicate by check mark whether the registrant: is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X ] Smaller reporting company [ ] is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] As of November 15,2012, there were 12,804 shares of the registrant’s common stock outstanding. All of the registrant’s equity securities are owned by The Laclede Group, Inc., its parent company and a 1934 Act reporting company. The registrant meets all of the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K and is filing this Form with reduced disclosure format. Document Incorporated by Reference: None 3 Table of Contents TABLE OF CONTENTS Page No. PART I Forward-Looking Statements 5 Item 1 Business 6 Item 1A Risk Factors 9 Item 1B Unresolved Staff Comments 14 Item 2 Properties 14 Item 3 Legal Proceedings 14 Executive Officers of the Registrant (Item 401(b) of Regulation S-K) 15 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6 Selected Financial Data 17 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A Quantitative and Qualitative Disclosures About Market Risk 32 Item 8 Financial Statements and Supplementary Data 33 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 70 Item 9A Controls and Procedures 70 Item 9B Other Information 70 PART III Item 10 Directors, Executive Officers and Corporate Governance * Item 11 Executive Compensation * Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters * Item 13 Certain Relationships and Related Transactions, and Director Independence * Item 14 Principal Accounting Fees and Services 71 PART IV Item 15 Exhibits, Financial Statement Schedule 72 SIGNATURES 73 FINANCIAL STATEMENT SCHEDULE 74 INDEX TO EXHIBITS 75 *Laclede Gas Company meets all of the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K and is filing this Form with reduced disclosure format. 4 Table of Contents Part I FORWARD-LOOKING STATEMENTS Certain matters discussed in this report, excluding historical information, include forward-looking statements. Certain words, such as “may,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” and similar words and expressions identify forward-looking statements that involve uncertainties and risks. Future developments may not be in accordance with our current expectations or beliefs and the effect of future developments may not be those anticipated. Among the factors that may cause results to differ materially from those contemplated in any forward-looking statement are: • weather conditions and catastrophic events, particularly severe weather in the natural gas producing areas of the country; • volatility in gas prices, particularly sudden and sustained changes in natural gas prices, including the related impact on margin deposits associated with the use of natural gas derivative instruments; • the impact of changes and volatility in natural gas prices on our competitive position in relation to suppliers of alternative heating sources, such as electricity; • changes in gas supply and pipeline availability, including decisions by natural gas producers to reduce production or shut in producing natural gas wells as well as other changes that impact supply for and access to our service area; • legislative, regulatory and judicial mandates and decisions, some of which may be retroactive, including those affecting • allowed rates of return • incentive regulation • industry structure • purchased gas adjustment provisions • rate design structure and implementation • regulatory assets • non-regulated and affiliate transactions • franchise renewals • environmental or safety matters, including the potential impact of legislative and regulatory actions related to climate change and pipeline safety • taxes • pension and other postretirement benefit liabilities and funding obligations • accounting standards, including the effect of potential changes relative to adoption of or convergence with international accounting standards; • the results of litigation; • retention of, ability to attract, ability to collect from, and conservation efforts of, customers; • capital and energy commodity market conditions, including the ability to obtain funds with reasonable terms for necessary capital expenditures and general operations and the terms and conditions imposed for obtaining sufficient gas supply; • discovery of material weakness in internal controls; and • employee workforce issues. Readers are urged to consider the risks, uncertainties, and other factors that could affect our business as described in this report. All forward-looking statements made in this report rely upon the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. We do not, by including this statement, assume any obligation to review or revise any particular forward-looking statement in light of future events. 5 Table of Contents Item 1. Business Overview Laclede Gas Company (Laclede Gas or the Utility) is a wholly owned subsidiary of The Laclede Group, Inc. (Laclede Group). Laclede Gas is a public utility engaged in the retail distribution and sale of natural gas. Laclede Gas is the largest natural gas distribution utility in Missouri, serving approximately 628,000 residential, commercial, and industrial customers in the City of St. Louis and parts of ten counties in eastern Missouri. As of September30,2012, Laclede Gas had 1,641 employees, including 15 part-time employees. Laclede Gas has no subsidiaries, but does have certain non-regulated activities, which are presented separately from its regulated utility operations. Operating Revenues for the last three fiscal years are presented below. For more detailed financial information regarding the Utility’s segments, see Note 11 of the Notes to Financial Statements. (Thousands) Utility $ $ $ Other Total Operating Revenues $ $ $ The information we file or furnish to the Securities and Exchange Commission (SEC), including annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K and their amendments, are available on our website, www.LacledeGas.com, in the SEC Filings section under About Laclede Gas as soon as reasonably practical after the information is filed or furnished to the SEC. REGULATED GAS DISTRIBUTION NATURAL GAS SUPPLY The Utility focuses its gas supply portfolio around a number of large natural gas suppliers with equity ownership or control of assets strategically situated to complement Laclede’s regionally diverse firm transportation arrangements. Laclede Gas’ fundamental gas supply strategy is to meet the two-fold objective of 1) ensuring that the gas supplies it acquires are dependable and will be delivered when needed and 2) insofar as is compatible with that dependability, purchasing gas that is economically priced. In structuring its natural gas supply portfolio, Laclede Gas continues to focus on natural gas assets that are strategically positioned to meet the Utility’s primary objectives. Laclede Gas utilizes both Mid-Continent and Gulf Coast gas sources to provide a level of supply diversity that facilitates the optimization of pricing differentials as well as protecting against the potential of regional supply disruptions. In fiscal year 2012, Laclede Gas purchased natural gas from 28 different suppliers to meet current gas sales and storage injection requirements. The Utility entered into firm agreements with suppliers including major producers and marketers providing flexibility to meet the temperature sensitive needs of its customers. Natural gas purchased by Laclede Gas for delivery to our utility service area through the Mississippi River Transmission Corporation (MRT) system totaled 46.1 billion cubic feet (Bcf). The Utility also holds firm transportation on several other interstate pipeline systems that provide access to gas supplies upstream of MRT. In addition to deliveries from MRT, 5.4 Bcf of gas was purchased on the Panhandle Eastern Pipe Line Company system, and 8.9 Bcf on the Southern Star Central Pipeline system. Some of the Utility’s commercial and industrial customers purchased their own gas with Laclede Gas transporting 14.6 Bcf to them through the Utility’s distribution system. The fiscal year 2012 peak day sendout of natural gas to utility customers, including transportation customers, occurred on January 12,2012, when the average temperature was 19 degrees Fahrenheit. On that day, our customers consumed 0.729 Bcf of natural gas. About 87% of this peak day demand was met with natural gas transported to St. Louis through the MRT, Panhandle, and Southern Star transportation systems, and the other 13% was met from the Utility’s on-system storage and peak shaving resources. 6 Table of Contents UNDERGROUND NATURAL GAS STORAGE Laclede Gas has a contractual right to store 23.1 Bcf of gas in MRT’s storage facility located in Unionville, Louisiana. MRT’s tariffs allow injections into storage from May16 through November15 and require the withdrawal from storage of all but 2.2 Bcf from November16 through May15. In addition, Laclede Gas supplements flowing pipeline gas with natural gas withdrawn from its own underground storage field located in St. Louis and St. Charles Counties in Missouri. The field is designed to provide 0.30 Bcf of natural gas withdrawals on a peak day and annual withdrawals of approximately 4 Bcf of gas based on the inventory level that Laclede plans to maintain. REGULATORY MATTERS For details on regulatory matters, see the Regulatory and Other Matters discussion in the Management’s Discussion and Analysis of Financial Condition and Results of Operations, on page 27 of this Form 10-K. OTHER PERTINENT MATTERS The business of Laclede Gas has monopoly characteristics in that it is the only distributor of natural gas within its franchised service area. The principal competition is the local electric company. Other competitors in Laclede Gas’ service area include suppliers of fuel oil, coal, propane in outlying areas, natural gas pipelines which can directly connect to large volume customers, and in a portion of downtown St. Louis, a district steam system. Laclede Gas’ residential, commercial, and small industrial markets represent approximately 85% of the Utility’s Regulated Gas Distribution operating revenue. Given the current adequate level of natural gas supply and market conditions, Laclede believes that the relative comparison of natural gas equipment and operating costs with those of competitive fuels will not change significantly in the foreseeable future, and that these markets will continue to be supplied by natural gas. In the new multi-family and commercial rental markets, Laclede Gas’ competitive exposure is presently limited to space and water heating applications. Certain alternative heating systems can be cost competitive in traditional markets, but the performance and reliability of natural gas systems have contained the growth of these alternatives. Coal is price competitive as a fuel source for very large boiler plant loads, but environmental requirements for coal have shifted the economic advantage to natural gas. Oil and propane can be used to fuel boiler loads and certain direct-fired process applications, but these fuels require on-site storage, thus limiting their competitiveness. In certain cases, district steam has been competitive with gas for downtown St. Louis area heating users. Laclede Gas offers gas transportation service to its large user industrial and commercial customers. The tariff approved for that type of service produces a margin similar to that which Laclede Gas would have received under its regular sales rates. ***** Laclede Gas is subject to various environmental laws and regulations that, to date, have not materially affected the Utility’s financial position and results of operations. For a detailed discussion of environmental matters, see Note 12 of the Notes to Financial Statements. ***** Laclede Gas has labor agreements with Locals 11-6 and 11-194 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union (Union), which represent approximately 62% of Laclede Gas’ employees. On July 30, 2012, Laclede Gas and Union representatives reached new two-year labor agreements, replacing the prior agreements that were set to expire at midnight, July 31, 2012. The new contracts will expire at midnight on July 31, 2014. The new contracts include healthcare and other benefit plan modifications, changes in wage rates and annual incentive compensation consistent with market, and operational changes to enable Laclede to work more efficiently and effectively. 7 Table of Contents The Missouri Natural Division of Laclede Gas has labor agreements with Local 884 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, which represents approximately 5% of Laclede Gas’ employees. The agreements expire at midnight on April14,2013. ***** The business of Laclede Gas is subject to seasonal fluctuations with the peak period occurring in the winter season. ***** Revenues, therms sold and transported, and customers of Laclede Gas for the last three fiscal years are as follows: Utility Operating Revenues (Thousands) Residential $ $ $ Commercial & Industrial Interruptible Transportation Off-System and Capacity Release Other Total $ $ $ Utility Therms Sold and Transported (Thousands) Residential Commercial & Industrial Interruptible Transportation System Therms Sold and Transported Off-System Total Therms Sold and Transported Utility Customers (End of Period) Residential Commercial & Industrial Interruptible 15 15 18 Transportation Total Customers ***** Laclede Gas has franchises in all but one of the more than 90 communities where it provides service with terms varying from five years to an indefinite duration. Generally, a franchise allows Laclede Gas, among other things, to install pipes and construct other facilities in the community. The franchise in Clayton, Missouri expired in 2008 and since that time Laclede Gas has continued to provide service in that community without a formal franchise. All of the franchises are free from unduly burdensome restrictions and are adequate for the conduct of Laclede Gas’ current public utility business in the State of Missouri. 8 Table of Contents NON-REGULATED OTHER The Other category includes Laclede Gas’ non-regulated propane services business. In April 2011, Laclede Gas began providing, on a non-regulated basis, propane-related services to a third party, including the storage of propane, because the capacity of Laclede Gas’ propane cavern facility was no longer needed in its entirety to serve utility customers. More recently, Laclede Gas also began providing storage services to its affiliate, Laclede Pipeline Company. Item 1A. Risk Factors Laclede Gas’ business and financial results are subject to a number of risks and uncertainties, including those set forth below. The risks described below are those the Utility considers to be material. Regulation of the Utility business may impact rates it is able to charge, costs, and profitability. The Missouri Public Service Commission (MoPSC or Commission) regulates many aspects of the Utility’s distribution operations, including construction and maintenance of facilities, operations, safety, the rates that the Utility may charge customers, the terms of service to its customers, transactions with its affiliates, and the rate of return that it is allowed to realize; as well as the accounting treatment for certain aspects of its operations. For further discussion of these accounting matters, see Critical Accounting Policies pertaining to Laclede Gas, beginning on page 24. Laclede Gas’ ability to obtain and timely implement rate increases and rate supplements to maintain the current rate of return depends upon regulatory discretion. There can be no assurance that it will be able to obtain rate increases or rate supplements or continue earning the current authorized rates of return. Laclede Gas’ liquidity may be adversely affected by delays in recovery of its costs, due to regulation. In the normal course of business, there may be a lag between when the Utility incurs increases in certain of its costs and the time in which those costs are considered for recovery in the ratemaking process. Cash requirements for increased operating costs, increased funding levels of defined benefit pension and postretirement costs, capital expenditures, and other increases in the costs of doing business may require outlays of cash prior to the authorization of increases in rates charged to customers, as approved by the MoPSC. Accordingly, the Utility’s liquidity may be adversely impacted to the extent higher costs are not timely recovered from its customers. Laclede Gas’ ability to meet its customers’ natural gas requirements may be impaired if contracted gas supplies, interstate pipeline and/or storage services are not available or delivered in a timely manner. In order to meet its customers’ annual and seasonal natural gas demands, the Utility must obtain sufficient supplies, interstate pipeline capacity, and storage capacity. If it is unable to obtain these, either from its suppliers’ inability to deliver the contracted commodity or the inability to secure replacement quantities, Laclede Gas’ financial condition and results of operations may be adversely impacted. Laclede Gas’ liquidity and, in certain circumstances, its results of operations may be adversely affected by the cost of purchasing natural gas during periods in which natural gas prices are rising significantly. Laclede Gas’ tariff rate schedules contain Purchased Gas Adjustment (PGA) Clauses that permit the Utility to file for rate adjustments to recover the cost of purchased gas. Changes in the cost of purchased gas are flowed through to customers and may affect uncollectible amounts and cash flows and can therefore impact the amount of capital resources. Currently, Laclede Gas is allowed to adjust the gas cost component of its rates up to four times each year. The Utility must make a mandatory gas cost adjustment at the beginning of the winter, in November, and during the next twelve months it may make up to three additional discretionary gas cost adjustments, so long as each of these adjustments is separated by at least two months. 9 Table of Contents The MoPSC typically approves the Utility’s PGA changes on an interim basis, subject to refund and the outcome of a subsequent audit and prudence review. Due to such review process, there is a risk of a disallowance of full recovery of these costs. Any material disallowance of purchased gas costs would adversely affect revenues. Increases in the prices the Utility charges for gas may also adversely affect revenues because they could lead customers to reduce usage and cause some customers to have trouble paying the resulting higher bills. These higher prices may increase bad debt expenses and ultimately reduce earnings. Laclede Gas has used short-term borrowings in the past to finance storage inventories and purchased gas costs, and expects to do so in the future. Rapid increases in the price of purchased gas may result in an increase in short-term debt because Laclede Gas must pay suppliers for gas in advance of when its customers pay for that gas. To lower financial exposure to commodity price fluctuations, Laclede Gas enters into contracts to hedge the forward commodity price of its natural gas supplies. As part of this strategy, the Utility may use fixed-price, forward, physical purchase contracts, futures, and option contracts. However, the Utility does not hedge the entire exposure of energy assets or positions to market price volatility, and the coverage will vary over time. Any costs, gains, or losses experienced through hedging procedures, including carrying costs, generally flow through the PGA Clause, thereby limiting the Utility’s exposure to earnings volatility. However, variations in the timing of collections of such gas costs under the PGA Clause and the effect of cash payments for margin deposits associated with the Utility’s use of natural gas derivative instruments may cause short-term cash requirements to vary. These procedures remain subject to prudence review by the MoPSC. Laclede Gas may be adversely affected by economic conditions. Periods of slowed economic activity generally result in decreased energy consumption, particularly by industrial and large commercial companies. As a consequence, national or regional recessions or other downturns in economic activity could adversely affect Laclede Gas’ revenues and cash flows or restrict its future growth. Economic conditions in its service territory may also adversely impact the Utility’s ability to collect its accounts receivable resulting in an increase to bad debt expenses. Laclede Gas is dependent on bank lines of credit and continued access to capital markets to successfully execute its operating strategies. In addition to longer-term debt that is issued by the Utility under its mortgage and deed of trust dated February1,1945, Laclede Gas has relied, and continues to rely, upon shorter term borrowings or commercial paper supported by bank lines of credit to finance the execution of a portion of its operating strategies. The Utility is dependent on these capital sources to purchase its natural gas supply and maintain its properties. The availability and cost of these credit sources is cyclical and these capital sources may not remain available to the Utility, or it may not be able to obtain funds at a reasonable cost in the future. Laclede Gas’ ability to borrow under its existing lines of credit depends on its compliance with the Utility’s obligations under the lines of credit. If the Utility were to breach any of the financial or other covenants under these agreements, its debt repayment obligations under them could be accelerated. Laclede Gas’ ability to issue commercial paper supported by its lines of credit, to issue long-term bonds, or to obtain new lines of credit also depends on current conditions in the credit markets. The Utility’s access to funds under committed short-term credit facilities, which are currently provided by a number of banks, is dependent on the ability of the participating banks to meet their funding commitments. Those banks may not be able to meet their funding commitments if they experience shortages of capital and liquidity. Disruptions in the bank or capital financing markets as a result of economic uncertainty, changing or increased regulation of the financial sector, or failure of major financial institutions could adversely affect the Utility’s access to capital and negatively impact its ability to run its business and make strategic investments. A downgrade in the Utility’s credit rating may negatively affect its ability to access capital. Standard & Poor’s rating group, Moody’s Investors Service, and Fitch Ratings from time to time implement new requirements for various ratings levels. To maintain its current credit ratings in light of any new requirements, Laclede Gas may find it necessary to take steps to change its business plans in ways that may affect its results of operations. The Utility’s credit ratings remain at investment grade, but are subject to review and change by the rating agencies. If the rating agencies lowered the Utility’s ratings, particularly below investment grade, it could significantly limit its ability to secure new or additional credit facilities and would increase its costs of borrowing. In addition, Laclede Gas would likely be required to pay a higher interest rate in future long-term financings and the Utility’s potential pool of investors and funding sources would likely decrease. Laclede Gas’ ability to borrow under current or new credit facilities and costs of that borrowing have a direct impact on its ability to execute operating strategies. Credit ratings are an independent assessment of the Utility’s ability to pay its obligations. Consequently, real or anticipated changes in credit ratings will generally affect the market value of the specific debt instruments that are rated. 10 Table of Contents Unexpected losses may adversely affect the Utility’s financial condition and results of operations. As with most businesses, there are operations and business risks inherent in the activities of Laclede Gas. If, in the normal course of business, Laclede Gas becomes a party to litigation, such litigation could result in substantial monetary judgments, fines, or penalties or be resolved on unfavorable terms. In accordance with customary practice, Laclede Gas maintains insurance against a significant portion of, but not all, risks and losses. In addition, in the normal course of its operations, Laclede Gas may be exposed to loss from other sources, such as bad debt expense or the failure of a counterparty to meet its financial obligations. Laclede Gas employs many strategies to gain assurance that such risks are appropriately managed, mitigated, or insured, as appropriate. To the extent a loss is not fully covered by insurance or other risk mitigation strategies, that loss could adversely affect the Utility’s financial condition and results of operations. Numerous environmental laws and regulations may require significant expenditures or increase operating costs. Laclede Gas is subject to federal and state environmental laws and regulations affecting many aspects of its present and future operations. These laws and regulations require Laclede Gas to obtain and comply with a wide variety of environmental licenses, permits, inspections, and approvals. Failure to comply with these laws and regulations and failure to obtain any required permits and licenses may result in costs to the Utility in the form of fines, penalties or business interruptions, which may be material. In addition, existing environmental laws and regulations could be revised or reinterpreted and/or new laws and regulations could be adopted or become applicable to Laclede Gas or its facilities, thereby impacting the Utility’s cost of compliance. The discovery of presently unknown environmental conditions, including former manufactured gas plant sites, and claims against the Utility under environmental laws and regulations may result in expenditures and liabilities, which could be material. To the extent environmental compliance costs are not fully covered by insurance or recovered in rates from the Utility’s customers, those costs may have an adverse effect on Laclede Gas’ financial condition and results of operations. Laclede Gas is subject to pipeline safety and system integrity laws and regulations that may require significant expenditures or significant increases in operating costs. Such laws and regulations affect various aspects of Laclede Gas’ present and future operations. These laws and regulations require the Utility to maintain pipeline safety and system integrity by identifying and reducing pipeline risks. Compliance with these laws and regulations, or future changes in these laws and regulations, may result in increased capital, operating and other costs which may not be recoverable in a timely manner from customers in rates. Failure to comply may result in fines, penalties, or injunctive measures that would not be recoverable from customers in rates and could result in a material effect on Laclede Gas’ financial condition and results of operations. Transporting, distributing, and storing natural gas involves numerous risks that may result in accidents and other operating risks and costs. There are inherent in gas distribution activities a variety of hazards and operations risks, such as leaks, accidental explosions, including third party damages, and mechanical problems, which could cause substantial financial losses. In addition, these risks could result in serious injury to employees and non-employees, loss of human life, significant damage to property, environmental pollution, impairment of operations, and substantial losses to Laclede Gas. The location of pipelines and storage facilities near populated areas, including residential areas, commercial business centers, and industrial sites, could increase the level of damages resulting from these risks. These activities may subject the Utility to litigation or administrative proceedings from time to time. Such litigation or proceedings could result in substantial monetary judgments, fines, or penalties against the Utility or be resolved on unfavorable terms. In accordance with customary industry practices, Laclede Gas maintains insurance against a significant portion, but not all, of these risks and losses. To the extent that the occurrence of any of these events is not fully covered by insurance, it could adversely affect the Utility’s financial condition and results of operations. Increases in the wholesale costs of purchased natural gas supplies may adversely impact the Utility’s competitive position compared with alternative energy sources. Laclede Gas is the only distributor of natural gas within its franchised service area. Nevertheless, rising wholesale natural gas prices compared with prices for electricity, fuel oil, coal, propane, or other energy sources may affect the Utility’s retention of natural gas customers and adversely impact its financial condition and results of operations. 11 Table of Contents Significantly warmer-than-normal weather conditions, the effects of global warming and climate change, and other factors that influence customer usage may affect the Utility’s sale of heating energy and adversely impact its financial position and results of operations. Laclede Gas’ earnings are primarily generated by the sale of heating energy. The Utility has a weather mitigation rate design, approved by the MoPSC, which provides better assurance of the recovery of the Utility’s fixed costs and margins during winter months despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. However, significantly warmer-than-normal weather conditions in the Utility’s service area and other factors, such as global warming and climate change, may result in reduced profitability and decreased cash flows attributable to lower gas sales levels. Furthermore, continuation of the weather mitigation rate design is subject to regulatory discretion. In addition, the promulgation of regulations by the U.S. Environmental Protection Agency or the potential enactment of Congressional legislation addressing global warming and climate change may result in future additional compliance costs that could impact the Utility’s financial condition and results of operations. Regional supply/demand fluctuations and changes in national pipeline infrastructure, as well as regulatory discretion, may adversely affect Laclede Gas’ ability to profit from off-system sales and capacity release. Laclede Gas’ income from off-system sales and capacity release is subject to fluctuations in market conditions and changing supply and demand conditions in areas the Utility holds pipeline capacity rights. Specific factors impacting the Utility’s income from off-system sales and capacity release include the availability of attractively-priced natural gas supply, availability of pipeline capacity, and market demand. Income from off-system sales and capacity release is shared with customers. The Utility is allowed to retain 15% to 25% of the first $6 million in annual income earned (depending on the level of income earned) and 30% of income exceeding $6 million annually. The Utility’s ability to retain such income in the future is subject to regulatory discretion in a base rate proceeding. Workforce risks may affect Laclede Gas’ financial results. Laclede Gas is subject to various workforce risks, including, but not limited to, the risk that it will be unable to attract and retain qualified personnel; that it will be unable to effectively transfer the knowledge and expertise of an aging workforce to new personnel as those workers retire; and that it will be unable to reach collective bargaining arrangements with the unions that represent certain of its workers, which could result in work stoppages. Increased inter-dependence on technology may adversely hinder Laclede Gas’ business operations and affect its financial condition and results of operations if such technologies fail or are compromised. Over the last several years, Laclede Gas has implemented a variety of technological tools including both company-owned information technology and technological services provided by outside parties. These tools and systems support critical functions including the Utility’s integrated planning, scheduling and dispatching of field resources, and its automated meter reading system. The failure of these or other similarly important technologies, or the Utility’s inability to have these technologies supported, updated, expanded, or integrated into other technologies, could hinder its business operations and adversely impact its financial condition and results of operations. Although the Utility has, when possible, developed alternative sources of technology and built redundancy into its computer networks and tools, there can be no assurance that these efforts to date would protect against all potential issues related to the loss of any such technologies or their use. Furthermore, the Utility is subject to cyber-security risks primarily related to breaches of security pertaining to sensitive customer, employee, and vendor information maintained by the Utility in the normal course of business, as well as breaches in the technology that manages natural gas distribution operations and other business processes. A loss of confidential or proprietary data or security breaches of other technology business tools could adversely affect the Utility’s reputation, diminish customer confidence, disrupt operations, and subject the Utility to possible financial liability, any of which could have a material affect on the Utility’s financial condition and results of operations. The Utility closely monitors both preventive and detective measures to manage these risks. 12 Table of Contents Failure to successfully implement new technology may adversely impact Laclede Gas’ business operations and affect its financial condition and results of operations. In 2011, Laclede Gas began a multi-year project to replace its existing customer relationship and work management, financial, and supply chain software applications with a new suite of systems including a company-wide enterprise resource planning (ERP) system, in order to enhance its technology, customer service, and business processes. The implementation process involves a number of risks that may adversely impact Laclede Gas’ business operations and/or affect its financial condition and results of operations, if not implemented successfully. The new ERP system will replace multiple legacy systems, and successful implementation is expected to enhance and provide additional benefits to a variety of important business functions, including customer care and billing, procurement and accounts payable, operational plant logistics, management reporting, and external financial reporting. The ERP implementation is a complex and time-consuming project that involves substantial expenditures for system hardware, software, and implementation activities, as well as the transformation of business and financial processes. As with any large software project, there are many factors that may materially affect the schedule, cost, and execution/implementation of this project. Those factors include, among others: problems during the design, implementation, and testing phases; system delays and/or malfunctions; the risk that suppliers and contractors will not perform as required under their contracts; the diversion of management’s attention from daily operations to the project; re-works due to changes in business processes or financial reporting standards; and other events beyond the Utility’s control. These types of issues could disrupt Laclede Gas’ business operations and/or its ability to timely and accurately process and report key components of its financial results and and/or complete important business processes such as the evaluation of its internal controls and attestation activities pursuant to Section404 of the Sarbanes-Oxley Act of 2002. Accordingly, material deviations from the project plan or unsuccessful execution of the plan may adversely affect the Utility’s financial position and results of operations. Currently, the first phase of this project is nearing completion and certain software applications and business processes are being placed into production. Work continues on the remaining phases of this extensive project. Catastrophic events may adversely affect Laclede Gas’ facilities and operations. Catastrophic events such as fires, earthquakes, explosions, floods, tornados, terrorist acts, or other similar occurrences could adversely affect Laclede Gas’ facilities and operations. Laclede Gas has emergency planning and training programs in place to respond to events that could cause business interruptions. However, unanticipated events or combination of events, failure in resources needed to respond to events, or slow or inadequate response to events may have an adverse impact on the Utility’s operations, financial condition, and results of operations. The availability of insurance covering catastrophic events may be limited or may result in higher deductibles, higher premiums and more restrictive policy terms. Changes in accounting standards may adversely impact Laclede Gas’ financial condition and results of operations. The SEC has not yet made a decision as to whether and how International Financial Reporting Standards (IFRS) should be incorporated into the United States (U.S.) financial reporting system, potentially replacing U.S. Generally Accepted Accounting Principles (GAAP). The timing of such a decision is unknown. IFRS is a comprehensive set of accounting standards promulgated by the International Accounting Standards Board (IASB), which are gaining worldwide acceptance. Incorporation of IFRS could take several forms, including full first-time adoption or a standard-by-standard adoption over a specified period of time. Unlike U.S. GAAP, IFRS does not currently address the accounting for rate-regulated activities, such as those of Laclede Gas. As such, if IFRS were fully adopted in its current state, Laclede Gas may be precluded from applying regulatory accounting principles, including the recognition of regulatory assets and regulatory liabilities. Although the IASB currently has a project on its agenda concerning the accounting for rate-regulated entities, the ultimate course of the project is unknown. The potential issues associated with rate-regulated accounting, along with other potential changes associated with the adoption of IFRS, may adversely impact Laclede Gas’ financial condition and results of operations, should full adoption of IFRS be required. Also, the U.S. Financial Accounting Standards Board continues to consider various changes to U.S. GAAP, some of which may be significant, as part of a joint effort with the IASB to converge accounting standards. If approved, adoption of these changes may adversely impact Laclede Gas’ financial condition and results of operations. 13 Table of Contents Item 1B. Unresolved Staff Comments None. Item 2. Properties The principal utility properties of Laclede Gas consist of more than 16,000 miles of gas main and related service pipes, meters, and regulators. Other physical properties include regional office buildings and a holder station. Extensive underground natural gas and propane storage facilities and equipment are located in an area in North St. Louis County extending under the Missouri River into St. Charles County. Substantially all of Laclede Gas’ utility plant is subject to the liens of its mortgage. All of the utility properties of Laclede Gas are held in fee, or by easement, or under lease agreements. The principal lease agreements include underground storage rights that are of indefinite duration and the headquarters office building. The current lease on the headquarters office building extends through February2015 with the option to renew for up to five additional years. For further information on Laclede Gas’ leases see Note 12 of the Notes to Financial Statements. Item 3. Legal Proceedings For a description of environmental matters, see Note 12 of the Notes to Financial Statements. For a description of pending regulatory matters of Laclede Gas, see the Regulatory and Other Matters discussion in the Management’s Discussion and Analysis of Financial Condition and Results of Operations, on page 27. Laclede Gas is involved in litigation, claims, and investigations arising in the normal course of business. Management, after discussion with counsel, believes the final outcome will not have a material effect on the financial position or results of operations reflected in the financial statements presented herein. 14 Table of Contents EXECUTIVE OFFICERS OF THE REGISTRANT – Listed below are executive officers of Laclede Gas. Their ages, at September30,2012, and positions held at Laclede Gas are listed below along with their business experience during the past five years. Many of the executives currently serve as directors or officers of The Laclede Group or its affiliates. Name, Age, and Position with the Utility Appointed (1) S. Sitherwood, Age 52 Chairman of the Board, President and Chief Executive Officer (2) February 2012 M. D. Waltermire, Age 54 Executive Vice President May 2012 Senior Vice President and Chief Financial Officer October 2007 S. P. Rasche, Age 52 Chief Financial Officer May 2012 Vice President – Finance (3) November 2009 M. C. Kullman, Age 52 Corporate Secretary May 2012 Chief Governance Officer and Corporate Secretary February 2004 Officers of Laclede are normally reappointed at the Annual Meeting of the Board of Directors in January of each year. Ms. Sitherwood served as President of Atlanta Gas Light Company, Chattanooga Gas Company, and Florida City Gas, all of which are subsidiaries of AGL Resources, Inc., from November 2004 to September2011. During that time, she also served as Senior Vice President of Southern Operations for AGL Resources, Inc. From September 2011 to February 2012, Ms. Sitherwood served as President of The Laclede Group, Inc. and became its President and Chief Executive Officer effective February 1, 2012. Mr. Rasche served as the Chief Financial Officer for TLCVision Corporation from 2004 to May2009. Mr. Douglas H. Yaeger, the Utility’s previous Chairman of the Board, President and Chief Executive Officer, retired at the end of January 2012. Ms. Sitherwood succeeded Mr. Yaeger in these positions effective February 1, 2012. Effective October 1, 2012, Mr. Steven L. Lindsey was appointed President of Laclede Gas. Ms. Sitherwood relinquished the title of President of Laclede Gas on that same date. Mr. Lindsey, age 46, served as Senior Vice President, Southern Operations of AGL Resources, Inc. and President of its Atlanta Gas Light, Chattanooga Gas and Florida City Gas subsidiaries since December 2011. He also served as Vice President and General Manager of Atlanta Gas Light and Chattanooga Gas from 2005 to 2011. 15 Table of Contents Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities Laclede Gas’ common stock is owned by its parent, The Laclede Group, Inc., and is not traded on any stock exchange. Dividends declared on the common stock for the two most recent fiscal years were: Fiscal 2012 Fiscal 2011 1st Quarter $ $ 2nd Quarter 3rd Quarter 4th Quarter Laclede Gas’ mortgage contains several restrictions on its ability to pay cash dividends on its common stock, as described in further detail in Note 3, Stockholder’s Equity, of the Notes to Financial Statements. Laclede Group periodically purchases common stock of Laclede Gas with the price set at the book value of Laclede Gas common stock as of the most recently completed fiscal quarter. The details on sales of common stock of Laclede Gas to Laclede Group during the past three fiscal years are set forth below: Aggregate Purchase Price Number Date of Sale (millions) of Shares FY 2010 December 15, 2009 $ 10 February 8, 2010 10 May 7, 2010 10 August 11, 2010 10 FY 2011 December 13, 2010 10 February 8, 2011 10 May 12, 2011 9 August 9, 2011 14 FY 2012 December 13, 2011 11 February 8, 2012 18 May 14, 2012 22 August 14, 2012 18 September 12, 2012 The proceeds from Laclede Gas’ sales of stock were used to reduce its short-term borrowings. Exemption from registration was claimed under Section 4(2) of the Securities Act of 1933. 16 Table of Contents Item 6. Selected Financial Data Laclede Gas Company Fiscal Years Ended September 30 (Thousands) Summary of Operations Operating Revenues: Utility $ Other Total Operating Revenues Operating Expenses: Utility Natural and propane gas Other operation expenses Maintenance Depreciation and amortization Taxes, other than income taxes Total Utility Operating Expenses Other Total Operating Expenses Operating Income Allowance for Funds Used During Construction 6 ) Other Income and (Income Deductions) – Net Interest Charges: Interest on long-term debt Other interest charges Total Interest Charges Income Before Income Taxes Income Tax Expense Net Income Dividends on Redeemable Preferred Stock — — — 15 35 Earnings Applicable to Common Stock $ 17 Table of Contents Item 6. Selected Financial Data (continued) Laclede Gas Company Fiscal Years Ended September 30 (Thousands) Dividends Declared – Common Stock $ Utility Plant Gross Plant – End of Period $ Net Plant – End of Period Capital Expenditures Property Retirements Total Assets – End of Period $ Capitalization – End of Period Common Stock and Paid-In Capital $ Retained Earnings Accumulated Other Comprehensive Loss ) Common Stock Equity Redeemable Preferred Stock — Long-Term Debt Total Capitalization $ 18 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS LACLEDE GAS COMPANY INTRODUCTION This management’s discussion analyzes the financial condition and results of operations of Laclede Gas Company (Laclede Gas or the Utility). It includes management’s view of factors that affect its business, explanations of past financial results including changes in earnings and costs from the prior year periods, and their effects on the Utility’s overall financial condition and liquidity. The Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Utility’s financial statements and the notes thereto. RESULTS OF OPERATIONS Overview Laclede Gas is a wholly owned subsidiary of The Laclede Group, Inc. (Laclede Group). Laclede Gas is regulated by the Missouri Public Service Commission (MoPSC or Commission) and serves the City of St. Louis and parts of ten counties in eastern Missouri. Laclede Gas delivers natural gas to retail customers at rates and in accordance with tariffs authorized by the MoPSC. The Utility’s earnings are primarily generated by the sale of heating energy. The Utility’s weather mitigation rate design lessens the impact of weather volatility on Laclede Gas’ customers during cold winters and stabilizes the Utility’s earnings by recovering fixed costs more evenly during the heating season. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. Ms. Suzanne Sitherwood became Laclede Gas’ Chairman, President, and Chief Executive Officer (CEO) effective February 1, 2012, succeeding Mr. Douglas H. Yaeger, who retired on that same date. Ms. Sitherwood also serves as President and CEO of The Laclede Group, Inc. On April 26, 2012, Steven P. Rasche was appointed Chief Financial Officer and principal accounting officer of Laclede Gas effective May 1, 2012. On April27, 2012, Laclede Group announced a new organizational structure that will position it to grow through execution of four strategic imperatives: 1) develop and invest in emerging technologies, 2) invest in infrastructure, 3) pursue growth through the acquisition of businesses to which the Laclede Group can apply its operating model, and 4) leverage current business unit competencies to enhance growth.Laclede Group’s Board of Directors approved the following appointments and promotions effective May 1, 2012.Some of these executives also currently serve as directors or officers of Laclede Gas. • Mark D. Waltermire was promoted to Executive Vice President, Chief Financial Officer. In this role, Mr. Waltermire oversees strategic planning and corporate development, information technology services, finance and accounting, supply chain functions and Laclede Energy Resources, Inc. (LER), an affiliate of Laclede Gas. • Michael R. Spotanski was appointed to the newly created position of Senior Vice President, Chief Integration and Innovation Officer.In his new role, Mr. Spotanski will lead Laclede Group’s efforts to integrate regulated natural gas distribution utilities and other businesses that it acquires as part of its growth strategy, as well as its efforts to develop and invest in emerging technologies.Previously, Mr. Spotanski was Senior Vice President, Operations and Marketing of Laclede Gas. • Mark C. Darrell was appointed to the position of Senior Vice President, General Counsel and Chief Compliance Officer.In this role, Mr. Darrell supervises Laclede Group’s corporate legal functions, including mergers and acquisition support, litigation, regulatory affairs, contracts and environmental matters.He is also responsible for the Laclede Group’s corporate compliance. 19 Table of Contents • Mary C. Kullman was promoted to Senior Vice President, Chief Administrative Officer and Corporate Secretary.In her new role, Ms. Kullman’s responsibilities include overseeing corporate communications, the development and implementation of standards for shared services, enterprise risk management and internal audit.She retains her previous role as corporate secretary and responsibility for corporate governance, securities and ethics. • Steven P. Rasche was promoted to Senior Vice President, Finance and Accounting and serves as principal accounting officer for Laclede Group.Mr.Rasche’s responsibilities include accounting, financial reporting and analysis, treasury, tax and investor relations.Mr. Rasche reports to Mr. Waltermire. • Richard A. Skau was appointed to Senior Vice President, Chief Human Resources Officer.In this role, Mr. Skau supervises Laclede Group’s efforts to attract, retain, develop and train employees to prepare them to execute on corporate strategy.His responsibilities also include employee relations, payroll, benefits, and diversity and inclusion. Effective October 1, 2012, Mr. Steven L. Lindsey was appointed President of Laclede Gas. Ms. Suzanne Sitherwood, relinquished this title on that same date. Based on the nature of the business of the Utility, as well as current economic conditions, management focuses on the following key variables in evaluating the financial condition and results of operations and managing the business: • the Utility’s ability to recover the costs of purchasing and distributing natural gas from its customers; • the impact of weather and other factors, such as customer conservation, on revenues and expenses; • changes in the regulatory environment at the federal, state, and local levels, as well as decisions by regulators, that impact the Utility’s ability to earn its authorized rate of return; • the Utility’s ability to access credit markets and maintain working capital sufficient to meet operating requirements; and, • the effect of natural gas price volatility on the business. Further information regarding how management seeks to manage these key variables is discussed below. Laclede Gas continues to provide reliable natural gas service at a reasonable cost, while maintaining and building a secure and dependable infrastructure. The Utility’s strategy focuses on improving performance and mitigating the impact of weather fluctuations on Laclede Gas’ customers while improving the ability to recover its authorized distribution costs and rate of return. The Utility’s distribution costs are the essential, primarily fixed, expenditures it must incur to operate and maintain more than 16,000 miles of mains and services comprising its natural gas distribution system and related storage facilities. The Utility’s distribution costs include wages and employee benefit costs, depreciation and maintenance expenses, and other regulated utility operating expenses, excluding natural and propane gas expense. Distribution costs are considered in the ratemaking process, and recovery of these types of costs is included in revenues generated through the Utility’s tariff rates, as approved by the MoPSC. The settlement of the Utility’s rate case in 2010 retained the Utility’s weather mitigation rate design that better ensures the recovery of its fixed costs and margins despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. The Utility’s income from off-system sales and capacity release remains subject to fluctuations in market conditions. The Utility is allowed to retain 15% to 25% of the first $6 million in annual income earned (depending on the level of income earned) and 30% of income exceeding $6 million annually. Some of the factors impacting the level of off-system sales include the availability and cost of the Utility’s natural gas supply, the weather in its service area, and the weather in other markets. When Laclede Gas’ service area experiences warmer-than-normal weather while other markets experience colder weather or supply constraints, some of the Utility’s natural gas supply is available for off-system sales and there may be a demand for such supply in other markets. See the Regulatory and Other Matters section on page 27 of this report for additional information on regulatory issues. 20 Table of Contents Laclede Gas works actively to reduce the impact of wholesale natural gas price volatility on its costs by strategically structuring its natural gas supply portfolio to increase its gas supply availability and pricing alternatives and through the use of derivative instruments to protect its customers from significant changes in the commodity price of natural gas. Nevertheless, the overall cost of purchased gas remains subject to fluctuations in market conditions. The Utility’s Purchased Gas Adjustment (PGA) Clause allows Laclede Gas to flow through to customers, subject to prudence review by the MoPSC, the cost of purchased gas supplies, including costs, cost reductions, and related carrying costs associated with the use of derivative instruments to hedge the purchase price of natural gas, as well as gas inventory carrying costs. The Utility believes it will continue to be able to obtain sufficient gas supply. The price of natural gas supplies and other economic conditions may affect sales volumes, due to the conservation efforts of customers, and cash flows associated with the timing of collection of gas costs and related accounts receivable from customers. The Utility relies on both short-term credit and long-term capital markets, as well as cash flows from operations, to satisfy its seasonal cash requirements and fund its cost of capital expenditures. Laclede Gas’ ability to issue commercial paper supported by lines of credit, to issue long-term bonds, or to obtain new lines of credit is dependent on current conditions in the credit and capital markets. Management focuses on maintaining a strong balance sheet and believes it currently has adequate access to credit and capital markets and will have sufficient capital resources to meet its foreseeable obligations. See the Liquidity and Capital Resources section on page 29 for additional information. EARNINGS 2012 vs. 2011 Laclede Gas’ earnings applicable to common stock for fiscal year 2012 were $49.9 million, a decrease of $3.9 million, compared with fiscal year 2011. The decrease in net income was primarily due to the following factors, quantified on a pre-tax basis: • the effect of income from an April 2011 non-regulated sale of propane inventory no longer required to serve utility customers, totaling $10.0 million; • lower system gas sales margins and other variations, totaling $7.8 million, primarily due to the effect of weather in the Utility’s service area during the fiscal year ended September 30, 2012, which was the warmest based on records dating back more than 100 years; • increases in pension and group insurance expenses totaling $5.5 million; and • increases in charitable contributions totaling $1.9 million. These factors were partially offset by: • decreases in operation and maintenance expenses, excluding pension and group insurance expenses, totaling $11.1 million; • higher Infrastructure System Replacement Surcharge (ISRS) revenues totaling $4.6 million; and • higher net investment gains and other variations totaling $3.3 million. 2011 vs. 2010 Laclede Gas’ earnings applicable to common stock for fiscal year 2011 were $53.8 million, an increase of $14.1 million, compared with fiscal year 2010. The increase in net income was primarily due to the following factors, quantified on a pre-tax basis: • the benefit of the general rate increase, effective September 1, 2010, totaling $28.0 million; • higher income from the non-regulated sale of propane inventory, totaling $4.0 million; and, • decreases in operation and maintenance expenses, excluding pension and group insurance expenses, totaling $3.8 million. These factors were partially offset by: • increases in pension and group insurance expenses, totaling $7.5 million; • lower ISRS revenues, totaling $6.2 million; and, • lower system gas sales volumes and other variations, totaling $1.4 million. 21 Table of Contents Utility Operating Revenues Laclede Gas passes on to Utility customers (subject to prudence review by the MoPSC) increases and decreases in the wholesale cost of natural gas in accordance with its PGA Clause. The volatility of the wholesale natural gas market results in fluctuations from period to period in the recorded levels of, among other items, revenues and natural gas cost expense. Nevertheless, increases and decreases in the cost of gas associated with system gas sales volumes have no direct effect on net revenues and net income. 2012 vs. 2011 Utility Operating Revenues for fiscal year 2012 decreased $148.5 million compared to fiscal year 2011. Temperatures experienced in the Utility’s service area during 2012, which were the warmest on record, were 27.9% warmer than the same period last year. Total system therms sold and transported to the Utility’s customers within its service territory were 718.0 million for fiscal year 2012 compared with 885.4 million for fiscal year 2011. Total off-system therms sold and transported outside of the Utility’s service area were 314.5 million for fiscal year 2012 compared with 223.0 million for fiscal year 2011. The decrease in Utility Operating Revenues was primarily attributable to the following factors: (Millions) Lower system sales volumes and other variations $ ) Lower prices charged for off-system sales ) Higher off-system sales volumes (reflecting more favorable market conditions as described in greater detail in the Results of Operations - Overview) Lower wholesale gas costs passed on to Utility customers ) Higher ISRS revenues Total Variation $ ) 2011 vs. 2010 Utility Operating Revenues for fiscal year 2011 increased $48.9 million compared to fiscal year 2010. Temperatures experienced in the Utility’s service area during 2011 were essentially normal, but 1.1% colder than fiscal year 2010. Total system therms sold and transported to the Utility’s customers within its service territory were 885.4 million for fiscal year 2011 compared with 894.5 million for fiscal year 2010. Total off-system therms sold and transported outside of the Utility’s service area were 223.0 million for fiscal year 2011 compared with 71.0 million for fiscal year 2010. The increase in Utility Operating Revenues was primarily attributable to the following factors: (Millions) Higher off-system sales volumes (reflecting more favorable market conditions as described in greater detail in the Results of Operations - Overview) $ General rate increase, effective September1,2010 Lower wholesale gas costs passed on to Utility customers ) Lower system sales volumes and other variations ) Lower ISRS revenues ) Lower prices charged for off-system sales ) Total Variation $ 22 Table of Contents Utility Operating Expenses 2012 vs. 2011 Utility Operating Expenses in fiscal year 2012 decreased $146.2 million, or 17.8%, from fiscal year 2011. Natural and propane gas expense decreased $135.1 million from last year’s level, primarily attributable to decreased system volumes purchased for sendout, lower rates charged by our suppliers, and lower off-system gas expense. Other operation and maintenance expenses decreased $5.6 million, or 3.2%, primarily due to a higher rate of overheads capitalized, decreased maintenance charges, a lower provision for uncollectible accounts, and a decrease in customer accounts expenses. These factors were partially offset by higher pension and group insurance expenses. Depreciation and amortization expense increased $1.5 million, or 3.9%, primarily due to additional depreciable property. Taxes, other than income taxes, decreased $7.1 million, or 11.7%, primarily due to decreased gross receipts taxes, attributable to decreased system sales revenues. 2011 vs. 2010 Utility Operating Expenses in fiscal year 2011 increased $34.7 million, or 4.4%, from fiscal year 2010. Natural and propane gas expense increased $30.0 million from fiscal year 2010, primarily attributable to higher off-system gas expense, partially offset by lower rates charged by our suppliers and decreased system volumes purchased for sendout. Other operation and maintenance expenses increased $3.7 million, or 2.2%, primarily due to higher pension expense and increased group insurance charges, partially offset by a higher rate of overheads capitalized and decreased maintenance charges. Depreciation and amortization expense increased $1.6 million, or 4.4%, primarily due to additional depreciable property. Taxes, other than income taxes, decreased $0.7 million, or 1.1%, primarily due to decreased gross receipts taxes, attributable to decreased system sales revenues. Other Operating Revenues and Operating Expenses Other Operating Revenues decreased $16.2 million in fiscal year 2012 (compared to fiscal year 2011) and increased $8.8 million in fiscal year 2011 (compared to fiscal year 2010). Other Operating Expenses decreased $7.8 million in fiscal year 2012 (compared to fiscal year 2011) and increased $3.6 million in fiscal year 2011 (compared to fiscal year 2010). These year-to-year variations were primarily attributable to non-regulated sales of propane inventory in fiscal years 2011 and 2010. These transactions resulted in pre-tax income of $10.0 million in fiscal year 2011 and $6.0 million in fiscal year 2010. This type of transaction did not recur in fiscal year 2012. Other Income and (Income Deductions) - Net Other Income and (Income Deductions) - Net increased $1.9 million in fiscal year 2012 (compared to fiscal year 2011) primarily due to higher net investment gains, partially offset by increased charitable contributions. Other Income and (Income Deductions) - Net decreased $1.7 million in fiscal year 2011 (compared to fiscal year 2010), primarily due to higher net investment losses, lower income associated with carrying costs applied to under-recoveries of gas costs, and other minor variations. Carrying costs on under-recoveries of gas costs are recovered through the Utility’s PGA Clause. Interest Charges Interest charges decreased $0.4 million in fiscal year 2012 (from fiscal year 2011) and $1.3 million in fiscal year 2011 (from fiscal year 2010). These decreases were primarily due to lower interest on long-term debt, attributable to the November2010 maturity of $25 million principal amount of 6 1/2% first mortgage bonds. Average short-term interest rates were 0.3% for fiscal years 2012, 2011 and 2010. Average short-term borrowings were $122.0 million, $99.2 million, and $107.9 million for fiscal years 2012, 2011, and 2010, respectively. Income Taxes Income tax expense decreased $4.5 million in fiscal year 2012 (from fiscal year 2011) and increased $4.8 million in fiscal year 2011 (over fiscal year 2010). These variations were primarily due to changes in pre-tax income. The variation in 2011 (compared to 2010) also reflects the effects of lower income tax expense in fiscal year 2011 due to net changes in unrecognized tax benefits recorded in earnings and various property-related deductions. 23 Table of Contents CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition, results of operations, liquidity, and capital resources is based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. Generally accepted accounting principles (GAAP) require that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. We believe the following represent the more significant items requiring the use of judgment and estimates in preparing our financial statements: Accounts Receivable and Allowance for Doubtful Accounts – Trade accounts receivable are recorded at the amounts due from customers, including unbilled amounts. Estimates of the collectibility of trade accounts receivable are based on historical trends, age of receivables, economic conditions, credit risk of specific customers, and other factors. Accounts receivable are written off against the allowance for doubtful accounts when they are deemed to be uncollectible. The Utility’s provision for uncollectible accounts includes the amortization of previously deferred uncollectible expenses, as approved by the MoPSC. Employee Benefits and Postretirement Obligations – Pension and postretirement obligations are calculated by actuarial consultants that utilize several statistical factors and other assumptions provided by management related to future events, such as discount rates, returns on plan assets, compensation increases, and mortality rates. For the Utility, the amount of expense recognized and the amounts reflected in other comprehensive income are dependent upon the regulatory treatment provided for such costs, as discussed further below. Certain liabilities related to group medical benefits and workers’ compensation claims, portions of which are self-insured and/or contain “stop-loss” coverage with third-party insurers to limit exposure, are established based on historical trends. 24 Table of Contents The table below reflects the sensitivity of Laclede’s plans to potential changes in key assumptions: Pension Plan Benefits: Estimated Estimated Increase/ Increase/ (Decrease) to (Decrease) to Projected Annual Benefit Net Pension Increase/ Obligation Cost* Actuarial Assumptions (Decrease) (Thousands) (Thousands) Discount Rate % $ ) $ ) ) Rate of Future Compensation Increase % ) ) ) Expected Return on Plan Assets % — ) ) — Postretirement Benefits: Estimated Estimated Increase/ Increase/ (Decrease) to (Decrease) to Projected Annual Net Postretirement Postretirement Benefit Benefit Increase/ Obligation Cost* Actuarial Assumptions (Decrease) (Thousands) (Thousands) Discount Rate % $ ) $ ) ) Expected Return on Plan Assets % — ) ) — Annual Medical Cost Trend % ) ) ) * Excludes the impact of regulatory deferral mechanism. See Note 2, Pension Plans and Other Postretirement Benefits, of the Notes to Financial Statements for information regarding the regulatory treatment of these costs. 25 Table of Contents Regulated Operations – Laclede Gas accounts for its regulated operations in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 980, “Regulated Operations.” This Topic sets forth the application of GAAP for those companies whose rates are established by or are subject to approval by an independent third-party regulator. The provisions of this accounting guidance require, among other things, that financial statements of a regulated enterprise reflect the actions of regulators, where appropriate. These actions may result in the recognition of revenues and expenses in time periods that are different than non-regulated enterprises. When this occurs, costs are deferred as assets in the balance sheet (regulatory assets) and recorded as expenses when those amounts are reflected in rates. Also, regulators can impose liabilities upon a regulated company for amounts previously collected from customers and for recovery of costs that are expected to be incurred in the future (regulatory liabilities). Management believes that the current regulatory environment supports the continued use of these regulatory accounting principles and that all regulatory assets and regulatory liabilities are recoverable or refundable through the regulatory process. Management believes the following represent the more significant items recorded through the application of this accounting guidance: The Utility’s PGA Clause allows Laclede Gas to flow through to customers, subject to prudence review by the MoPSC, the cost of purchased gas supplies, including the costs, cost reductions, and related carrying costs associated with the Utility’s use of natural gas derivative instruments to hedge the purchase price of natural gas. The difference between actual costs incurred and costs recovered through the application of the PGA are recorded as regulatory assets and regulatory liabilities that are recovered or refunded in a subsequent period. The PGA Clause also authorizes the Utility to recover costs it incurs to finance its investment in gas supplies that are purchased during the storage injection season for sale during the heating season. The PGA Clause also permits the application of carrying costs to all over- or under-recoveries of gas costs, including costs and cost reductions associated with the use of derivative instruments. The PGA Clause also provides for a portion of income from off-system sales and capacity release revenues to be flowed through to customers. Laclede Gas records deferred tax liabilities and assets measured by enacted tax rates for the net tax effect of all temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes, and the amounts used for income tax purposes. Changes in enacted tax rates, if any, and certain property basis differences will be reflected by entries to regulatory asset or regulatory liability accounts for regulated activities. Pursuant to the direction of the MoPSC, Laclede Gas’ provision for income tax expense reflects the regulatory method of excess asset depreciation followed for financial reporting purposes. Laclede Gas’ provision for income tax expense also records the income tax effect associated with the difference between overheads capitalized to construction for financial reporting purposes and those recognized for tax purposes without recording an offsetting deferred income tax expense. These two methods are consistent with the regulatory treatment prescribed by the MoPSC. Asset retirement obligations are recorded in accordance with GAAP using various assumptions related to the timing, method of settlement, inflation, and profit margins that third parties would demand to settle the future obligations. These assumptions require the use of judgment and estimates and may change in future periods as circumstances dictate. As authorized by the MoPSC, Laclede Gas accrues future removal costs associated with its property, plant and equipment through its depreciation rates, even if a legal obligation does not exist as defined by GAAP. The difference between removal costs recognized in depreciation rates and the accretion expense and depreciation expense recognizable pursuant to GAAP is a timing difference between the recovery of these costs in rates and their recognition for financial reporting purposes. Accordingly, these differences are deferred as regulatory liabilities. 26 Table of Contents The amount of net periodic pension and other postretirement benefit cost recognized in the financial statements related to the Utility’s qualified pension plans and other postretirement benefit plans is based upon allowances, as approved by the MoPSC, which have been established in the rate-making process for the recovery of these costs from customers. The differences between these amounts and actual pension and other postretirement benefit costs incurred for financial reporting purposes are deferred as regulatory assets or regulatory liabilities. GAAP also requires that changes that affect the funded status of pension and other postretirement benefit plans, but that are not yet required to be recognized as components of pension and other postretirement benefit cost, be reflected in other comprehensive income. For the Utility’s qualified pension plans and other postretirement benefit plans, amounts that would otherwise be reflected in other comprehensive income are deferred with entries to regulatory assets or regulatory liabilities. For further discussion of significant accounting policies, see Note 1 of the Notes to Financial Statements. REGULATORY AND OTHER MATTERS There are several regulatory matters affecting Laclede Gas. On December28,2006, the MoPSC Staff proposed a disallowance of $7.2 million related to Laclede Gas’ recovery of its purchased gas costs applicable to fiscal year 2005, which the Staff later reduced to a $1.7 million disallowance pertaining to Laclede Gas’ purchase of gas from a marketing affiliate, LER. The MoPSC Staff has also proposed disallowances of $2.8 million and $1.5 million of gas costs relating to Laclede Gas purchases of gas supply from LER for fiscal years 2006 and 2007, respectively. The MoPSC Staff proposed a number of non-monetary recommendations, based on its review of gas costs for fiscal years 2008, 2009, and 2010. Laclede Gas believes that the proposed disallowances lack merit and is vigorously opposing these adjustments in proceedings before the MoPSC. As such, no amount has been recorded in the financial statements for these proposed disallowances. In connection with the affiliate transactions mentioned above, on July7,2010, the MoPSC Staff filed a complaint against Laclede Gas alleging that, by stating that it was not in possession of proprietary LER documents, Laclede Gas violated the MoPSC Order authorizing the holding company structure (2001 Order). Laclede Gas counterclaimed that the Staff failed to adhere to the pricing provisions of the MoPSC’s affiliate transaction rules and Laclede Gas’ Cost Allocation Manual. By orders dated November 3, 2010 and February4,2011, respectively, the MoPSC dismissed Laclede’s counterclaim and granted summary judgment to Staff, finding that Laclede Gas violated the terms of the 2001 Order and authorizing its General Counsel to seek penalties in court against Laclede Gas. On March30,2011, Laclede Gas sought review of the February4 Order with the Missouri Cole County Circuit Court. On May19,2011, the Commission’s General Counsel filed a petition with the Cole County Circuit Court seeking penalties in connection with the Commission’s February4 Order. On July7,2011, the Circuit Court Judge signed an agreed Order holding the penalty case in abeyance while the February4 Order is appealed. On December 21, 2011, the Circuit Court reversed both the MoPSC’s November 3, 2010 Order and its February 4, 2011 Order. The MoPSC appealed and the matter is currently before the Western District Court of Appeals. Subsequent to the July7,2010 complaint, the MoPSC Staff filed a related complaint on October6,2010 against Laclede Gas, LER, and Laclede Group, alleging that the Utility has failed to comply with the MoPSC’s affiliate transaction rules. LER and Laclede Group both filed motions to be dismissed from the proceeding, which were granted by the Commission on December22,2010. On January26,2011, the Commission also dismissed certain counts of the complaint against Laclede Gas. The remaining counts and a counterclaim against the Staff, filed by Laclede Gas, are still pending before the Commission. Laclede Gas believes that the complaint lacks merit and is vigorously opposing it. On November9,2011, the Utility made an ISRS filing with the Commission designed to increase revenues by $2.0 million annually, essentially all of which was approved by the MoPSC effective January 13, 2012. On April 27, 2012, the Utility made another ISRS filing with the Commission. As a result of such filing, on June 27, 2012, the MoPSC approved an annual increase in ISRS revenues of $3.2 million effective July 9, 2012. 27 Table of Contents On June29,2010, the Office of Federal Contract Compliance Programs issued a Notice of Violations to Laclede Gas alleging lapses in certain employment selection procedures during a two-year period ending in February2006. The Utility believes that the allegations lack merit and is vigorously defending its position. Management, after discussion with counsel, believes that the final outcome of these matters will not have a material effect on the financial position, results of operations, or cash flows of the Utility. ACCOUNTING PRONOUNCEMENTS The Utility has evaluated or is in the process of evaluating the impact that recently issued accounting standards will have on the Utility’s financial position or results of operations upon adoption. For disclosures related to the adoption of new accounting standards, see the New Accounting Standards section of Note 1 of the Notes to Financial Statements. The Utility continues to monitor the developments of the Financial Accounting Standards Board (FASB) relative to possible changes in accounting standards. Currently, the FASB is considering various changes to U. S. GAAP, some of which may be significant, as part of a joint effort with the International Accounting Standards Board to converge accounting standards. Future developments, depending on the outcome, have the potential to impact the Utility’s financial condition and results of operations. INFLATION The accompanying financial statements reflect the historical costs of events and transactions, regardless of the purchasing power of the dollar at the time. Due to the capital-intensive nature of the business of Laclede Gas, the most significant impact of inflation is on the depreciation of utility plant. Rate regulation, to which Laclede Gas is subject, allows recovery through its rates of only the historical cost of utility plant as depreciation. The Utility expects to incur significant capital expenditures during the next few years, primarily related to both an on-going multi-year software replacement project to enhance technology, customer service, and business processes and the planned increased replacements of distribution plant. Laclede Gas believes that any higher costs experienced upon replacement of existing facilities will be recovered through the normal regulatory process. FINANCIAL CONDITION CASH FLOWS Laclede Gas’ short-term borrowing requirements typically peak during colder months when Laclede Gas borrows money to cover the lag between when it purchases its natural gas and when its customers pay for that gas. Changes in the wholesale cost of natural gas (including cash payments for margin deposits associated with the Utility’s use of natural gas derivative instruments), variations in the timing of collections of gas cost under the Utility’s PGA Clause, the seasonality of accounts receivable balances, and the utilization of storage gas inventories cause short-term cash requirements to vary during the year and from year to year, and can cause significant variations in the Utility’s cash provided by or used in operating activities. Net cash provided by operating activities for fiscal years 2012, 2011 and 2010 was $119.0 million, $157.0 million and $92.6 million, respectively. The decrease in net cash provided by operating activities in fiscal year 2012 (compared to fiscal year 2011) is primarily attributable to variations associated with the timing of collections of gas cost under the Utility’s PGA Clause, including the net effect of increased cash payments for margin deposits associated with the Utility’s use of natural gas derivative instruments and changes in the cost of natural gas storage inventories. The decrease is also attributable to the effect of a non-regulated sale of propane inventory in fiscal year 2011 and increased cash payments for the funding of pension plans this year. The improvement in net cash provided by operating activities in fiscal year 2011 (compared to fiscal year 2010) is primarily attributable to reduced cash payments for margin deposits associated with the Utility’s use of natural gas derivative instruments and other variations in the timing of the collection of gas costs under the PGA Clause, as well as improved operating earnings. These benefits were partially offset by reduced net cash receipts from Laclede Group for the Utility’s allocation of income taxes. Net cash used in investing activities for fiscal years 2012, 2011, and 2010 was $103.1 million, $66.6 million, and $59.8 million, respectively. Net cash used in investing activities primarily reflected capital expenditures in all periods. The variations primarily reflect additional capital expenditures for distribution plant and information technology investments. 28 Table of Contents Net cash used in financing activities for fiscal years 2012, 2011 and 2010 was $14.4 million, $90.5 million and $33.2 million, respectively. The decrease in net cash used in financing activities in fiscal year 2012 (from fiscal year 2011) primarily reflects a net decrease in the repayment of short-term borrowings this year and the effect of the maturity of long-term debt last year. The increase in net cash used in financing activities in fiscal year 2011 (over fiscal year 2010) primarily reflects increased repayments of short-term debt and the maturity of long-term debt in fiscal 2011. LIQUIDITY AND CAPITAL RESOURCES Short-term Debt As indicated in the discussion of cash flows above, the Utility’s short-term borrowing requirements typically peak during the colder months. These short-term cash requirements can be met through the sale of commercial paper supported by lines of credit with banks or through direct use of the lines of credit. At September30,2012, Laclede Gas had a syndicated line of credit in place of $300 million from seven banks, $257.1 million of which is scheduled to expire in July 2017 and $ 42.9 million of which is scheduled to expire in July 2016. The largest portion provided by a single bank is 17.9%. Laclede Gas’ line of credit includes a covenant limiting total debt, including short-term debt, to no more than 70% of total capitalization. As defined in the line of credit, total debt was 47% of total capitalization on September 30, 2012. Due to lower yields available to Laclede Group on its short-term investments, Laclede Group elected to provide a portion of Laclede Gas’ short-term funding through intercompany lending during fiscal years 2012 and 2011. Information about the Utility’s short-term borrowings during the 12 months ended September30,2012 and 2011 and as of September30,2012 and 2011, is presented below: Commercial Paper Borrowings Borrowings from Laclede Group Total Short-Term Borrowings 12 Months Ended September30,2012 Weighted average borrowings outstanding $43.8 million $78.2 million $122.0 million Weighted average interest rate 0.3% 0.3% 0.3% Range of borrowings outstanding $0 – $133.5 million $13.0 - $107.5 million $59.6 - $200.1 million As of September30,2012 Borrowings outstanding at end of period $40.1 million $37.1 million $77.2 million Weighted average interest rate 0.2% 0.2% 0.2% 12 Months Ended September30,2011 Weighted average borrowings outstanding $54.6 million $44.6 million $99.2 million Weighted average interest rate 0.3% 0.3% 0.3% Range of borrowings outstanding $0 – $172.1 million $0 - $79.9 million $11.5 - $193.0 million As of September30,2011 Borrowings outstanding at end of period $46.0 million $52.9 million $98.9 million Weighted average interest rate 0.3% 0.3% 0.3% Based on average short-term borrowings for the 12 months ended September30,2012, an increase in the average interest rate of 100 basis points would decrease the Utility’s pre-tax earnings and cash flows by approximately $1.2 million on an annual basis, portions of which may be offset through the application of PGA carrying costs. Long-term Debt, Equity, and Shelf Registration On August 3, 2012, Laclede Gas committed to issue $100 million of first mortgage bonds in a private placement, with settlement scheduled for March 2013. Of this $100 million, $55 million will be issued at 3.00% for a 10-year term, maturing in March 2023, and $45 million will be issued at 3.40% for a 15-year term, maturing in March 2028. The proceeds will be used for general corporate purposes. 29 Table of Contents Laclede Gas has on file with the SEC an effective shelf registration on Form S-3 for issuance of $350 million of first mortgage bonds, unsecured debt, and preferred stock, which expires May 28, 2013. The entire amount of this shelf registration remains available to Laclede Gas at this time. The Utility has MoPSC authority to issue debt securities and preferred stock, including on a private placement basis, as well as to issue common stock, receive paid-in capital, and enter into capital lease agreements, all for a total of up to $518 million. This authorization was originally effective through June30,2013. In August 2012, Laclede Gas filed a request with the MoPSC to extend this authority for an additional two years, to June 30, 2015. This extension was approved October 24, 2012, to be effective on November 23, 2012. During the year ended September30,2012, pursuant to this authority, the Utility sold 1,087 shares of its common stock to Laclede Group for $42.7 million. For more information on these sales of stock, see Part II., Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. As of November 19,2012, $473.1 million remains available under this authorization. After the settlement of the $100 million in bonds in March 2013, $373.1 million in authorization will remain, assuming no other uses in the interim. The amount, timing, and type of additional financing to be issued will depend on cash requirements and market conditions, as well as future MoPSC authorizations. At September30,2012, Laclede Gas had fixed-rate long-term debt totaling $365 million (including current maturities). On October 15, 2012, Laclede Gas paid at maturity $25 million principal amount of 6 1/2% first mortgage bonds. While the remaining long-term debt issues are fixed-rate, they are subject to changes in their fair value as market interest rates change. However, increases or decreases in fair value would impact earnings and cash flows only if Laclede Gas were to reacquire any of these issues in the open market prior to maturity. Under GAAP applicable to Laclede Gas’ regulated operations, losses or gains on early redemptions of long-term debt would typically be deferred as regulatory assets or regulatory liabilities and amortized over a future period. Of the Utility’s $365 million in long-term debt, $50 million have no call option, $235 million have make-whole call options, and $80 million are callable at par in 2013. None of the debt has any put options. Other The Utility’s access to capital markets, including the commercial paper market, and its financing costs, may depend on its credit rating. The credit ratings of the Utility remain at investment grade, but are subject to review and change by the rating agencies. Utility capital expenditures were $106.7 million for fiscal 2012, compared with $67.3 million and $56.2 million for fiscal years 2011 and 2010, respectively. Utility capital expenditures are expected to be approximately $113 million in fiscal year 2013. The increases in capital expenditures, compared with prior periods, are primarily attributable to additional expenditures for distribution plant and information technology investments. During fiscal 2011, Laclede Gas began a multi-year project to enhance its technology, customer service, and business processes by replacing its existing customer relationship and work management, financial, and supply chain software applications. Capitalization at September30,2012, consisted of 59.1% common stock equity and 40.9% long-term debt compared to 54.4% common stock equity and 45.6% long-term debt at September 30, 2011. Laclede Gas’ ratio of earnings to fixed charges was 3.6 for fiscal year 2012, 3.8 for fiscal year 2011, and 3.0 for fiscal year 2010. It is management’s view that Laclede Gas has adequate access to capital markets and will have sufficient capital resources, both internal and external, to meet anticipated capital requirements, which primarily include capital expenditures, scheduled maturities of long-term debt, short-term seasonal needs, and dividends. 30 Table of Contents CONTRACTUAL OBLIGATIONS As of September30,2012, Laclede Gas had contractual obligations with payments due as summarized below (in millions): Payments due by period Less than 1-3 3-5 More than Contractual Obligations Total 1 Year Years Years 5 Years Principal Payments on Long-Term Debt (a) $ $ $ — $ — $ Interest Payments on Long-Term Debt (a) Capital Leases (b) — — Operating Leases (b) — Purchase Obligations – Natural Gas (c) Purchase Obligations – Other (d) Total (e) $ (a) The principal and interest payments on long-term debt included in the table above do not include obligations associated with Laclede Gas’ commitment to issue $100 million of first mortgage bonds in private placements scheduled for settlement in March 2013. Of this $100 million, $55 million will be issued at 3.00% for a 10-year term, and $45 million will be issued at 3.40% for a 15-year term. Refer to Long-term Debt, Equity, and Shelf Registrations on page 29 for additional information. (b) Lease obligations are primarily for office space, vehicles, and power operated equipment. Additional payments will be incurred if renewal options are exercised under the provisions of certain agreements. (c) These purchase obligations represent the minimum payments required under existing natural gas transportation and storage contracts and natural gas supply agreements. These amounts reflect fixed obligations as well as obligations to purchase natural gas at future market prices, calculated using September30,2012 NYMEX futures prices. Laclede Gas recovers the costs related to its purchases, transportation, and storage of natural gas through the operation of its PGA Clause, subject to prudence review by the MoPSC; however, variations in the timing of collections of gas costs from customers affect short-term cash requirements. Additional contractual commitments are generally entered into prior to or during the heating season. (d) These purchase obligations primarily reflect miscellaneous agreements for the purchase of materials and the procurement of services necessary for normal operations. (e) The category of Other Long-Term Liabilities has been excluded from the table above because there are no material amounts of contractual obligations under this category. Long-term liabilities associated with unrecognized tax benefits, totaling $5.6 million, have been excluded from the table above because the timing of future cash outflows, if any, cannot be reasonably estimated. Also, commitments related to pension and postretirement benefit plans have been excluded from the table above. Laclede Gas expects to make contributions to its qualified, trusteed pension plans totaling $23.3 million in fiscal year 2013. Laclede Gas anticipates a $0.5 million contribution relative to its non-qualified pension plans during fiscal year 2013. With regard to the postretirement benefits, the Utility anticipates it will contribute $15.7 million to the qualified trusts and $0.8 million directly to participants from Laclede Gas’ funds during fiscal year 2013. For further discussion of the Utility’s pension and postretirement benefit plans, refer to Note 2, Pension Plans and Other Postretirement Benefits, of the Notes to Financial Statements. 31 Table of Contents MARKET RISK Commodity Price Risk Laclede Gas’ commodity price risk, which arises from market fluctuations in the price of natural gas, is primarily managed through the operation of its PGA Clause. The PGA Clause allows Laclede Gas to flow through to customers, subject to prudence review by the MoPSC, the cost of purchased gas supplies. The Utility is allowed the flexibility to make up to three discretionary PGA changes during each year, in addition to its mandatory November PGA change, so long as such changes are separated by at least two months. The Utility is able to mitigate, to some extent, changes in commodity prices through the use of physical storage supplies and regional supply diversity. Laclede Gas also has a risk management policy that allows for the purchase of natural gas derivative instruments with the goal of managing its price risk associated with purchasing natural gas on behalf of its customers. This policy prohibits speculation. Costs and cost reductions, including carrying costs, associated with the Utility’s use of natural gas derivative instruments are allowed to be passed on to the Utility’s customers through the operation of its PGA Clause. Accordingly, Laclede Gas does not expect any adverse earnings impact as a result of the use of these derivative instruments. However, the timing of recovery for cash payments related to margin requirements may cause short-term cash requirements to vary. Nevertheless, carrying costs associated with such requirements, as well as other variations in the timing of collections of gas costs, are recovered through the PGA Clause. For more information about the Utility’s natural gas derivative instruments, see Note 8, Derivative Instruments and Hedging Activities, of the Notes to Financial Statements. Interest Rate Risk The Utility is subject to interest rate risk associated with its long-term and short-term debt issuances. Based on average short-term borrowings during fiscal year 2012, an increase of 100 basis points in the underlying average interest rate for short-term debt would have caused an increase in interest expense of approximately $1.2 million on an annual basis. Portions of such increases may be offset through the application of PGA carrying costs. At September30,2012, Laclede Gas had fixed-rate long-term debt totaling $365 million (including current maturities). While these long-term debt issues are fixed-rate, they are subject to changes in fair value as market interest rates change. However, increases or decreases in fair value would impact earnings and cash flows only if Laclede Gas were to reacquire any of these issues in the open market prior to maturity. Under GAAP applicable to Laclede Gas’ regulated operations, losses or gains on early redemptions of long-term debt would typically be deferred as regulatory assets or regulatory liabilities and amortized over a future period. ENVIRONMENTAL MATTERS Laclede Gas owns and operates natural gas distribution, transmission, and storage facilities, the operations of which are subject to various environmental laws, regulations, and interpretations. While environmental issues resulting from such operations arise in the ordinary course of business, such issues have not materially affected Laclede Gas’ financial position and results of operations. As environmental laws, regulations, and their interpretations change, however, Laclede Gas may be required to incur additional costs. For information relative to environmental matters, see Note 12, Commitments and Contingencies, of the Notes to Financial Statements. OFF-BALANCE SHEET ARRANGEMENTS Laclede Gas has no off-balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk For this discussion, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Market Risk, on page 32 of this report. 32 Table of Contents Item 8. Financial Statements and Supplementary Data 2012 10-K Page Management Report on Internal Control Over Financial Reporting 34 Reports of Independent Registered Public Accounting Firm 35-36 Financial Statements: For Years Ended September30,2012, 2011, and 2010: Statements of Income 37 Statements of Comprehensive Income 38 Statements of Common Shareholder’s Equity 42 Statements of Cash Flows 43 As of September30,2012 and 2011: Balance Sheets 39-40 Statements of Capitalization 41 Notes to Financial Statements: Note 1 Summary of Significant Accounting Policies 44 Note 2 Pension Plans and Other Postretirement Benefits 49 Note 3 Stockholder’s Equity 57 Note 4 Long-Term Debt 58 Note 5 Notes Payable and Credit Agreements 58 Note 6 Fair Value of Financial Instruments 59 Note 7 Fair Value Measurements 60 Note 8 Derivative Instruments and Hedging Activities 61 Note 9 Income Taxes 64 Note 10 Other Income and (Income Deductions) – Net 65 Note 11 Information By Operating Segment 66 Note 12 Commitments and Contingencies 67 Note 13 Interim Financial Information (Unaudited) 69 33 Table of Contents Management Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal controls over financial reporting. Laclede Gas’ internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements and can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risks that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Laclede Gas’ management, including our Chief Executive Officer and Chief Financial Officer, conducted an assessment of the effectiveness of Laclede Gas’ internal control over financial reporting as of September30,2012. In making this assessment, management used the criteria in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on that assessment, management concluded that Laclede Gas’ internal control over financial reporting was effective as of September30,2012. Deloitte & Touche LLP, an independent registered public accounting firm, has issued an attestation report on the Laclede Gas’ internal control over financial reporting, which is included herein. 34 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholder of Laclede Gas Company St. Louis, Missouri We have audited the internal control over financial reporting of Laclede Gas Company (a wholly owned subsidiary of The Laclede Group, Inc.) (the "Company") as of September 30, 2012, based on criteria established in InternalControl — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of September 30, 2012, based on the criteria established in InternalControl — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the financial statements and financial statement schedule as of and for the year ended September 30, 2012 of the Company and our report dated November 19, 2012 expressed an unqualified opinion on those financial statements and financial statement schedule. /s/ DELOITTE & TOUCHE LLP St. Louis, Missouri November 19, 2012 35 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholder of Laclede Gas Company St. Louis, Missouri We have audited the accompanying balance sheets and statements of capitalization of Laclede Gas Company (a wholly owned subsidiary of The Laclede Group, Inc.) (the “Company”) as of September 30, 2012 and 2011, and the related statements of income, comprehensive income, common shareholder’s equity, and cash flows for each of the three years in the period ended September 30, 2012. Our audits also included the financial statement schedule listed in the Index at Item 15. These financial statements and financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of Laclede Gas Company as of September 30, 2012 and 2011, and the results of its operations and its cash flows for each of the three years in the period ended September 30, 2012, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, such financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of September 30, 2012, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated November 19, 2012 expressed an unqualified opinion on the Company’s internal control over financial reporting. /s/ DELOITTE & TOUCHE LLP St. Louis, Missouri November 19, 2012 36 Table of Contents LACLEDE GAS COMPANY STATEMENTS OF INCOME (Thousands) Years Ended September 30 Operating Revenues: Utility $ $ $ Other Total Operating Revenues Operating Expenses: Utility Natural and propane gas Other operation expenses Maintenance Depreciation and amortization Taxes, other than income taxes Total Utility Operating Expenses Other Total Operating Expenses Operating Income Other Income and (Income Deductions) - Net Interest Charges: Interest on long-term debt Other interest charges Total Interest Charges Income Before Income Taxes Income Tax Expense Net Income $ $ $ See the accompanying Notes to Financial Statements. 37 Table of Contents LACLEDE GAS COMPANY STATEMENTS OF COMPREHENSIVE INCOME (Thousands) Years Ended September 30 Net Income $ $ $ Other Comprehensive Income (Loss) Before Tax: Net gains (losses) on cash flow hedging derivative instruments: Net hedging gains arising during the period Reclassification adjustment for gains included in net income — ) ) Net unrealized gains (losses) on cash flow hedging derivative instruments ) ) Defined benefit pension and other postretirement benefit plans: Net actuarial (loss) gain arising during the period ) ) Amortization of actuarial loss included in net periodic pension and other postretirement benefit cost Net defined benefit pension and other postretirement benefit plans ) Other Comprehensive Income (Loss), Before Tax ) Income Tax Expense (Benefit) Related to Items of Other Comprehensive Income (Loss) ) Other Comprehensive Income (Loss), Net of Tax ) Comprehensive Income $ $ $ See the accompanying Notes to Financial Statements. 38 Table of Contents LACLEDE GAS COMPANY BALANCE SHEETS (Thousands) September 30 ASSETS Utility Plant $ $ Less – Accumulated depreciation and amortization Net Utility Plant Other Property and Investments Current Assets: Cash and cash equivalents Accounts receivable: Utility Non-utility Associated companies Other Allowance for doubtful accounts ) ) Inventories: Natural gas stored underground at LIFO cost Propane gas at FIFO cost Materials and supplies at average cost Derivative instrument assets — Unamortized purchased gas adjustments Prepayments and other Total Current Assets Deferred Charges: Regulatory assets Other Total Deferred Charges Total Assets $ $ 39 Table of Contents LACLEDE GAS COMPANY BALANCE SHEETS (continued) (Thousands) September 30 CAPITALIZATION AND LIABILITIES Capitalization: Common stock equity $ $ Long-term debt (less current portion) Total Capitalization Current Liabilities: Notes payable Notes payable – associated companies Accounts payable Accounts payable – associated companies Advance customer billings Current portion of long-term debt — Wages and compensation accrued Dividends payable Customer deposits Interest accrued Taxes accrued Deferred income taxes Other Total Current Liabilities Deferred Credits and Other Liabilities: Deferred income taxes Unamortized investment tax credits Pension and postretirement benefit costs Asset retirement obligations Regulatory liabilities Other Total Deferred Credits and Other Liabilities Commitments and Contingencies (Note 12) Total Capitalization and Liabilities $ $ See the accompanying Notes to Financial Statements. 40 Table of Contents LACLEDE GAS COMPANY STATEMENTS OF CAPITALIZATION (Thousands, Except for Shares and Per Share Amounts) September 30 Common Stock Equity: Common stock, par value $1 per share and Paid-in Capital: Authorized – 2012 and 2011, 50,000,000 shares Issued – 2012, 12,804 shares; and 2011, 11,717 shares $ $ Retained earnings Accumulated other comprehensive loss ) ) Total Common Stock Equity Long-Term Debt: First Mortgage Bonds: 6-1/2% Series, due October 15, 2012 — 5-1/2% Series, due May 1, 2019 7% Series, due June 1, 2029 7.90% Series, due September 15, 2030 6% Series, due May 1, 2034 6.15% Series, due June 1, 2036 6.35% Series, due October 15, 2038 Total Unamortized discount, net of premium, on long-term debt ) ) Total Long-Term Debt Total Capitalization $ $ Long-term debt dollar amounts are exclusive of current portion. See the accompanying Notes to Financial Statements. 41 Table of Contents LACLEDE GAS COMPANY STATEMENTS OF COMMON SHAREHOLDER’S EQUITY Common Stock Issued Paid-in Retained Accum. Other Comp. (Thousands, Except for Shares) Shares Amount Capital Earnings Income (Loss) Total BALANCE OCTOBER 1, 2009 $ 12 $ $ $ ) $ Net income — Dividends declared: Common stock — — — ) — ) Stock-based compensation costs — Tax benefit – stock compensation — — 6 — — 6 Other comprehensive loss, net of tax — ) ) Issuance of common stock to Laclede Group 40 — — — BALANCE SEPTEMBER 30, 2010 12 ) Net income — Dividends declared: Common stock — — — ) — ) Stock-based compensation costs — Tax benefit – stock compensation — Other comprehensive income, net of tax — Issuance of common stock to Laclede Group 43 — — — BALANCE SEPTEMBER 30, 2011 12 ) Net income — Dividends declared: Common stock — — — ) — ) Stock-based compensation costs — Tax benefit – stock compensation — — ) — — ) Other comprehensive income, net of tax — Issuance of common stock to Laclede Group 1 — — BALANCE SEPTEMBER 30, 2012 $ 13 $ $ $ ) $ See the accompanying Notes to Financial Statements. 42 Table of Contents LACLEDE GAS COMPANY STATEMENTS OF CASH FLOWS (Thousands) Years Ended September 30 Operating Activities: Net Income $ $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, amortization, and accretion Deferred income taxes and investment tax credits Other – net ) Changes in assets and liabilities: Accounts receivable – net ) ) Unamortized purchased gas adjustments ) ) ) Deferred purchased gas costs Accounts payable ) Advance customer billings – net ) ) Taxes accrued ) Natural gas stored underground ) ) Other assets and liabilities ) ) Net cash provided by operating activities Investing Activities: Capital expenditures ) ) ) Other investments ) Net cash used in investing activities ) ) ) Financing Activities: Maturity of first mortgage bonds — ) — Repayment of short-term debt - net ) ) ) Borrowings from Laclede Group Repayment of borrowings from Laclede Group ) ) ) Changes in book overdrafts ) Dividends paid ) ) ) Issuance of common stock to Laclede Group Excess tax benefits from stock-based compensation Other ) ) ) Net cash used in financing activities ) ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year $ $ $ Supplemental Disclosure of Cash Paid (Refunded) During the Year for: Interest $ $ $ Income taxes ) ) ) See the accompanying Notes to Financial Statements. 43 Table of Contents LACLEDE GAS COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION - In compliance with generally accepted accounting principles (GAAP), transactions between Laclede Gas and its affiliates as well as intercompany balances on Laclede Gas’ Balance Sheets have not been eliminated from the Laclede Gas financial statements. Transactions with associated companies include sales of natural gas from Laclede Gas to Laclede Energy Resources, Inc. (LER), sales of natural gas from LER to Laclede Gas, and transportation services provided by Laclede Pipeline Company to Laclede Gas. For fiscal years 2012, 2011, and 2010, sales of natural gas from Laclede Gas to LER were $1.2 million, $1.6 million, and $2.9 million, respectively. Sales of natural gas from LER to Laclede Gas during fiscal years 2012, 2011, and 2010 were $16.5 million, $24.3 million, and $23.7 million, respectively. Transportation services provided by Laclede Pipeline Company to Laclede Gas during fiscal years 2012, 2011, and 2010 totaled $1.0 million in each year. Laclede Gas provides administrative and general support to affiliates. All such costs, which are not material, are billed to the appropriate affiliates. Also, Laclede Group may charge or reimburse Laclede Gas for certain tax-related amounts. Unpaid balances relating to these activities are reflected in the Laclede Gas Balance Sheets as Accounts receivable-Associated companies or as Accounts payable-associated companies. Additionally, Laclede Gas may borrow funds from Laclede Group. Unpaid balances relating to this arrangement, if any, are reflected in Notes payable-associated companies. Laclede Gas had outstanding borrowings from Laclede Group under a revolving credit note of $37.1 million and $52.9 million, at September 30, 2012 and 2011, respectively. The interest rate on these borrowings was 0.2% and 0.3% at September 30, 2012 and 2011, respectively. Advances under this note are due and payable on demand. NATURE OF OPERATIONS - Laclede Gas is a public utility engaged in the retail distribution of natural gas. Laclede Gas serves an area in eastern Missouri, with a population of approximately 2.2 million, including the City of St. Louis and parts of ten counties in eastern Missouri. As an adjunct to its gas distribution business, Laclede Gas operates an underground natural gas storage field. The non-regulated activities of Laclede Gas are described in Note 11, Information by Operating Segment, and are included in the Non-Regulated Other column. USE OF ESTIMATES - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. SYSTEM OF ACCOUNTS - The accounts of Laclede Gas are maintained in accordance with the Uniform System of Accounts prescribed by the Missouri Public Service Commission (MoPSC or Commission), which system substantially conforms to that prescribed by the Federal Energy Regulatory Commission (FERC). UTILITY PLANT, DEPRECIATION AND AMORTIZATION - Utility plant is stated at original cost. The cost of additions to utility plant includes contracted work, direct labor and materials, allocable overheads, and an allowance for funds used during construction. The costs of units of property retired, replaced, or renewed are removed from utility plant and are charged to accumulated depreciation. Maintenance and repairs of property and replacement and renewal of items determined to be less than units of property are charged to maintenance expenses. Utility plant is depreciated on a straight-line basis at rates based on estimated service lives of the various classes of property. In fiscal years 2012, 2011, and 2010, annual depreciation and amortization expense averaged 3.1% of the original cost of depreciable and amortizable property. The Utility’s capital expenditures were $106.7 million, $67.3 million, and $56.2 million for fiscal years 2012, 2011, and 2010, respectively. Additionally, the Utility had recorded accruals for capital expenditures totaling $9.7 million at September 30, 2012, $8.2 million at September30,2011, and $2.2 million at September30,2010. Accrued capital expenditures are excluded from the Statements of Cash Flows. 44 Table of Contents ASSET RETIREMENT OBLIGATIONS - Laclede Gas records legal obligations associated with the retirement of long-lived assets in the period in which the obligations are incurred, if sufficient information exists to reasonably estimate the fair value of the obligations. Obligations are recorded as both a cost of the related long-lived asset and as a corresponding liability. Subsequently, the asset retirement costs are depreciated over the life of the asset and the asset retirement obligations are accreted to the expected settlement amounts. The Utility has recorded asset retirement obligations associated with certain safety requirements to purge and seal gas distribution mains upon retirement, the plugging and abandonment of storage wells and other storage facilities, specific service line obligations, and certain removal and disposal obligations related to components of Laclede Gas’ distribution system and general plant. As authorized by the MoPSC, Laclede Gas accrues future asset removal costs associated with its property, plant and equipment even if a legal obligation does not exist. Such accruals are provided for through depreciation expense and are recorded with corresponding credits to regulatory liabilities. When Laclede Gas retires depreciable utility plant and equipment, it charges the associated original costs to accumulated depreciation and amortization, and any related removal costs incurred are charged to regulatory liabilities. The difference between removal costs recognized in depreciation rates and the accretion expense and depreciation expense recognized for financial reporting purposes is a timing difference between recovery of these costs in rates and their recognition for financial reporting purposes. Accordingly, these differences are deferred as regulatory liabilities. In the rate setting process, the regulatory liability is deducted from the rate base upon which the Utility has the opportunity to earn its allowed rate of return. The following table presents a reconciliation of the beginning and ending balances of Asset retirement obligations at September30 as reported in the Balance Sheets: (Thousands) Asset retirement obligations, beginning of year $ $ Liabilities incurred during the period Liabilities settled during the period ) ) Accretion Revisions in estimated cash flows — Asset retirement obligations, end of year $ $ REGULATED OPERATIONS - Laclede Gas accounts for its regulated operations in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 980, “Regulated Operations.” This Topic sets forth the application of GAAP for those companies whose rates are established by or are subject to approval by an independent third-party regulator. The provisions of this accounting guidance require, among other things, that financial statements of a regulated enterprise reflect the actions of regulators, where appropriate. These actions may result in the recognition of revenues and expenses in time periods that are different than non-regulated enterprises. When this occurs, costs are deferred as assets in the balance sheet (regulatory assets) and recorded as expenses when those amounts are reflected in rates. Also, regulators can impose liabilities upon a regulated company for amounts previously collected from customers and for recovery of costs that are expected to be incurred in the future (regulatory liabilities). 45 Table of Contents The following regulatory assets and regulatory liabilities were reflected in the Balance Sheets as of September30: (Thousands) Regulatory Assets: Future income taxes due from customers $ $ Pension and postretirement benefit costs Unamortized purchased gas adjustments Purchased gas costs Compensated absences Cold weather rule — Other Total Regulatory Assets $ $ Regulatory Liabilities: Unamortized investment tax credits $ $ Accrued cost of removal Other Total Regulatory Liabilities $ $ As authorized by the MoPSC, Laclede Gas discontinued deferring certain costs for future recovery, as expenses associated with those specific areas were included in approved rates effective December27,1999. Previously deferred costs of $10.5 million are being recovered and amortized on a straight-line basis over a fifteen-year period, without return on investment. Amortization of these costs totaled $9.0 million from December27,1999 through September30,2012. NATURAL GAS STORED UNDERGROUND - Inventory of Utility natural gas in storage is priced on a last-in, first-out (LIFO) basis. The replacement cost of natural gas stored underground for current use at September30,2012 and September30,2011 was less than the LIFO cost by $24.3 million and $19.9 million, respectively. The inventory carrying value is not adjusted to the lower of cost or market prices because, pursuant to the Laclede Gas Purchased Gas Adjustment (PGA) Clause, actual gas costs are recovered in customer rates. REVENUE RECOGNITION - Laclede Gas reads meters and bills its customers on monthly cycles. The Utility records its utility operating revenues from gas sales and transportation services on an accrual basis that includes estimated amounts for gas delivered, but not yet billed. The accruals for unbilled revenues are reversed in the subsequent accounting period when meters are actually read and customers are billed. The amounts of accrued unbilled revenues at September30,2012 and 2011, for the Utility, were $11.6 million and $11.8 million, respectively. PURCHASED GAS ADJUSTMENTS AND DEFERRED ACCOUNT – As authorized by the MoPSC, the PGA Clause allows Laclede Gas to flow through to customers, subject to prudence review by the MoPSC, the cost of purchased gas supplies. To better match customer billings with market natural gas prices, the Utility is allowed to file to modify, on a periodic basis, the level of gas costs in its PGA. Certain provisions of the PGA Clause are included below: • Laclede Gas has a risk management policy that allows for the purchase of natural gas derivative instruments with the goal of managing price risk associated with purchasing natural gas on behalf of its customers. The MoPSC clarified that costs, cost reductions, and carrying costs associated with the Utility’s use of natural gas derivative instruments are gas costs recoverable through the PGA mechanism. • The tariffs allow the Utility flexibility to make up to three discretionary PGA changes during each year, in addition to its mandatory November PGA change, so long as such changes are separated by at least two months. • The Utility is authorized to recover gas inventory carrying costs through its PGA rates to recover costs it incurs to finance its investment in gas supplies that are purchased during the storage injection season for sale during the heating season. The Utility is also authorized to apply carrying costs to all over- or under-recoveries of gas costs, including costs and cost reductions associated with the use of derivative instruments, including cash payments for margin deposits. • The MoPSC approved a plan applicable to the Utility’s gas supply commodity costs under which it retains a portion of cost savings associated with the acquisition of natural gas below an established benchmark level. This gas supply cost management program allows the Utility to retain 10% of cost savings, up to a maximum of $3.0 million annually. Laclede Gas did not record any income under the plan during the three fiscal years reported. Income recorded under the plan, if any, is included in Utility Operating Revenues on the Statements of Income. 46 Table of Contents Pursuant to the provisions of the PGA Clause, the difference between actual costs incurred and costs recovered through the application of the PGA are reflected as a deferred charge or credit at the end of the fiscal year. These costs include costs and cost reductions associated with the use of derivative instruments and gas inventory carrying costs, amounts due to or from customers related to operation of the gas supply cost management program, refunds received from the Utility’s suppliers in connection with gas supply, transportation, and storage services, and carrying costs on such over- or under-recoveries. At that time, the balance is classified as a current asset or current liability and recovered from, or credited to, customers over an annual period commencing in November. The balance in the current account is amortized as amounts are reflected in customer billings. The PGA Clause also provides for the treatment of income from off-system sales and capacity release revenues. Pre-tax income from off-system sales and capacity release revenues is shared with customers, with an estimated amount assumed in PGA rates. The customer share of such income is determined in accordance with the table below. The difference between the actual amount allocated to customers for each fiscal year and the estimated amount assumed in PGA rates is recovered from, or credited to, customers over an annual period commencing in the subsequent November. Pre-tax Income Customer Share Company Share First $2 million 85% 15% Next $2 million 80% 20% Next $2 million 75% 25% Amounts exceeding $6 million 70% 30% INCOME TAXES - Laclede Gas has elected, for tax purposes only, various accelerated depreciation provisions of the Internal Revenue Code. In addition, certain other costs are expensed currently for tax purposes while being deferred for book purposes. GAAP permits the benefit from a tax position to be recognized only if, and to the extent that, it is more likely than not that the tax position will be sustained upon examination by the taxing authority, based on the technical merits of the position. Unrecognized tax benefits and related interest and penalties, if any, are recorded as liabilities or as a reduction to deferred tax assets. Laclede Gas records deferred tax liabilities and assets measured by enacted tax rates for the net tax effect of all temporary differences between the tax basis and the related carrying amounts of assets and liabilities in the financial statements. Changes in enacted tax rates, if any, and certain property basis differences are reflected by entries to regulatory asset or regulatory liability accounts. Laclede Gas’ investment tax credits utilized prior to 1986 have been deferred and are being amortized in accordance with regulatory treatment over the useful life of the related property. Laclede Group files a consolidated federal income tax return and allocates income taxes to Laclede Gas and its other subsidiaries as if each entity were a separate taxpayer. CASH AND CASH EQUIVALENTS - All highly liquid debt instruments purchased with original maturities of three months or less are considered to be cash equivalents. Such instruments are carried at cost, which approximates market value. Outstanding checks on the Utility’s controlled disbursement bank accounts in excess of funds on deposit create book overdrafts (which are funded at the time checks are presented for payment) and are classified as Other in the Current Liabilities section of the Balance Sheets. Changes in book overdrafts between periods are reflected as Financing Activities in the Statements of Cash Flows. GROSS RECEIPTS AND SALES TAXES - Gross receipts taxes associated with Laclede Gas’ natural gas utility service are imposed on the Utility and billed to its customers. These amounts are recorded gross in the Statements of Income. Amounts recorded in Utility Operating Revenues were $35.9 million, $43.5 million, and $44.1 million for fiscal years 2012, 2011, and 2010, respectively. Gross receipts taxes are expensed by the Utility and included in the Taxes, other than income taxes line. Sales taxes imposed on applicable Utility sales are billed to customers. These amounts are not recorded in the Statements of Income, but are recorded as tax collections payable and included in the Other line of the Current Liabilities section of the Balance Sheets. ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS – Trade accounts receivable are recorded at the amounts due from customers, including unbilled amounts. Estimates of the collectibility of trade accounts receivable are based on historical trends, age of receivables, economic conditions, credit risk of specific customers, and other factors. Accounts receivable are written off against the allowance for doubtful accounts when they are deemed to be uncollectible. The Utility’s provision for uncollectible accounts includes the amortization of previously deferred uncollectible expenses, as approved by the MoPSC. GROUP MEDICAL AND WORKERS’ COMPENSATION RESERVES - Laclede Gas self-insures its group medical and workers’ compensation costs and carries stop-loss coverage in relation to medical claims and workers’ compensation claims. Reserves for amounts incurred but not reported are established based on historical cost levels and lags between occurrences and reporting. 47 Table of Contents FAIR VALUE MEASUREMENTS – Certain assets and liabilities are recognized or disclosed at fair value, which is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The levels of the hierarchy are described below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Pricing inputs other than quoted prices included within Level 1, which are either directly or indirectly observable for the asset or liability as of the reporting date. These inputs are derived principally from, or corroborated by, observable market data. Level 3 – Pricing that is based upon inputs that are generally unobservable that are based on the best information available and reflect management’s assumptions about how market participants would price the asset or liability. Assessment of the significance of a particular input to the fair value measurements may require judgment and may affect the valuation of the asset or liability and its placement within the fair value hierarchy. Additional information about fair value measurements is provided in Note 2, Pension Plans and Other Postretirement Benefits, Note 6, Fair Value of Financial Instruments, and Note 7, Fair Value Measurements. STOCK-BASED COMPENSATION - Officers and employees of Laclede Gas, as determined by the Compensation Committee of Laclede Group’s Board of Directors, are eligible to be selected for awards under the Laclede Group 2006 Equity Incentive Plan (2006 Plan). Grants of awards may be earned by achieving performance objectives and/or other criteria as determined by the Compensation Committee. Awards may include restricted stock, restricted stock units, qualified and non-qualified stock options, stock appreciation rights, and performance shares payable in stock, cash, or a combination of both. The 2006 Plan generally provides a minimum vesting period of at least three years for each type of award. For Laclede Group’s non-employee directors, shares were awarded under the Restricted Stock Plan for Non-Employee Directors (Plan) prior to February 1, 2012, but any future awards will be granted under the 2006 Plan, as a result of plan amendments approved by Laclede Group’s shareholders. Awards previously granted under the Plan vest depending upon the participant’s age upon entering the plan and years of service as a director. Shares of Laclede Gas common stock, which are 100% owned by Laclede Group, are not transacted under the plans. Laclede Group accounts for awards under these plans in accordance with GAAP, and allocates applicable compensation costs to its subsidiaries. For awards made to its employees, the Utility records its allocation of compensation cost from Laclede Group with a corresponding increase to additional paid-in capital. The amounts of compensation cost allocated to the Utility for share-based compensation arrangements are presented below: (Thousands) Total equity compensation cost $ $ $ Compensation cost capitalized ) ) ) Compensation cost recognized in net income Income tax benefit recognized in net income ) ) ) Compensation cost recognized in net income, net of income tax $ $ $ As of September30,2012, there was $3.4 million in unrecognized compensation cost related to nonvested share-based compensation arrangements that is expected to be allocated to the Utility over a weighted average period of 2.2 years. NEW ACCOUNTING STANDARDS – In May2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, “Amendments to Achieve Common Fair Value Measurement Disclosure Requirements in U.S. GAAP and IFRSs.” This ASU amends Accounting Standards Codification (ASC) Topic 820, “Fair Value Measurements and Disclosures,” to improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and International Financial Reporting Standards (IFRS). The ASU does not change what items are measured at fair value, but instead makes various changes to the guidance pertaining to how fair value is measured. Additionally, the ASU sets forth additional disclosure requirements, including additional information about Level 3 fair value measurements. Many of the amendments in this ASU are changes to align the wording in U.S. GAAP with IFRS and, as such, are not intended to result in a change in the application of the guidance. The Utility’s adoption of the guidance in this ASU on a prospective basis in the second quarter of fiscal year 2012 had no impact on its financial condition or results of operations, but certain additional disclosures have been presented as required. 48 Table of Contents In June2011, the FASB issued ASU No. 2011-05, “Presentation of Comprehensive Income,” to amend ASC Topic 220, “Comprehensive Income,” by changing certain financial statement presentation requirements. Under the amended guidance, entities may either present a single continuous statement of comprehensive income or, consistent with the Utility’s current presentation, provide separate but consecutive statements (a statement of income and a statement of comprehensive income). ASU No. 2011-05 would have required that, regardless of the method chosen, reclassification adjustments from other comprehensive income to net income be presented on the face of the financial statements, displaying the effect on both net income and other comprehensive income. However, in December 2011, the FASB issued ASU No. 2011-12 to defer the effective date of this particular requirement while it reconsiders this provision of the guidance. The amendments in these ASUs do not change the items that are required to be reported in other comprehensive income and, accordingly, will not impact total net income, comprehensive income, or earnings per share. In December 2011, the FASB issued ASU No. 2011-11, “Disclosures about Offsetting Assets and Liabilities,” to amend ASC Topic 210, “Balance Sheet,” to require additional disclosures about financial instruments and derivative instruments that have been presented on a net basis (offset) in the balance sheet. Additionally, information about financial instruments and derivative instruments that are subject to enforceable master netting arrangements or similar agreements, irrespective of whether they are presented net in the balance sheet, is required to be disclosed. The ASU impacts disclosures only and will not require any changes to financial statement presentation. The Utility will present the new disclosures retrospectively beginning in the first quarter of fiscal year 2014. 2. PENSION PLANS AND OTHER POSTRETIREMENT BENEFITS Pension Plans Laclede Gas has non-contributory, defined benefit, trusteed forms of pension plans covering substantially all employees. Plan assets consist primarily of corporate and U.S. government obligations and a growth segment consisting of exposure to equity markets, commodities, real estate and inflation-indexed securities, achieved through derivative instruments. Pension costs in 2012, 2011, and 2010 amounted to $20.1 million, $14.3 million, and $7.4 million, respectively, including amounts charged to construction. The net periodic pension costs include the following components: (Thousands) Service cost – benefits earned during the period $ $ $ Interest cost on projected benefit obligation Expected return on plan assets ) ) ) Amortization of prior service cost Amortization of actuarial loss Loss on lump-sum settlements Sub-total Regulatory adjustment ) ) ) Net pension cost $ $ $ Other changes in plan assets and pension benefit obligations recognized in other comprehensive income include the following: (Thousands) Current year actuarial loss (gain) $ $ ) $ Amortization of actuarial loss ) ) ) Current year prior service credit — — ) Amortization of prior service cost ) ) ) Sub-total ) ) Regulatory adjustment ) Total recognized in other comprehensive income $ ) $ ) $ 49 Table of Contents Pursuant to the provisions of the Laclede Gas pension plans, pension obligations may be satisfied by lump-sum cash payments. Pursuant to a MoPSC Order, lump-sum payments are recognized as settlements (which can result in gains or losses) only if the total of such payments exceeds 100% of the sum of service and interest costs. Lump-sum payments recognized as settlements during fiscal year 2012, 2011 and 2010 were $60.1 million, $2.3 million, and $2.3 million, respectively. Pursuant to a MoPSC Order, the return on plan assets is based on the market-related value of plan assets implemented prospectively over a four-year period. Gains or losses not yet includible in pension cost are amortized only to the extent that such gain or loss exceeds 10% of the greater of the projected benefit obligation or the market-related value of plan assets. Such excess is amortized over the average remaining service life of active participants. The recovery in rates for the Utility’s qualified pension plans is based on an annual allowance of $4.8 million effective August1,2007 and $15.5 million effective January1,2011. The difference between these amounts and pension expense as calculated pursuant to the above and that otherwise would be included in the Statements of Income and Statements of Comprehensive Income is deferred as a regulatory asset or regulatory liability. The following table sets forth the reconciliation of the beginning and ending balances of the pension benefit obligation at September30: (Thousands) Benefit obligation at beginning of year $ $ Service cost Interest cost Actuarial loss (gain) ) Settlement loss Gross benefits paid * ) ) Benefit obligation at end of year $ $ Accumulated benefit obligation at end of year $ $ * Includes $(60,085) and $(2,333) lump-sum payments recognized as settlements in fiscal years 2012 and 2011, respectively. The following table sets forth the reconciliation of the beginning and ending balances of the fair value of plan assets at September30: (Thousands) Fair value of plan assets at beginning of year $ $ Actual return on plan assets Employer contributions Gross benefits paid * ) ) Fair value of plan assets at end of year $ $ Funded status of plans, end of year $ ) $ ) * Includes $(60,085) and $(2,333) lump-sum payments recognized as settlements in fiscal years 2012 and 2011, respectively. 50 Table of Contents The following table sets forth the amounts recognized in the Balance Sheets at September30: (Thousands) Current liabilities $ ) $ ) Noncurrent liabilities ) ) Total $ ) $ ) Pre-tax amounts recognized in accumulated other comprehensive income not yet recognized as components of net periodic pension cost consist of: Net actuarial loss $ $ Prior service costs Sub-total Adjustments for amounts included in Regulatory Assets ) ) Total $ $ At September30,2012, the following pre-tax amounts are expected to be amortized from accumulated other comprehensive income into net periodic pension cost during fiscal year 2013: (Thousands) Amortization of net actuarial loss $ Amortization of prior service cost Sub-total Regulatory adjustment ) Total $ The assumptions used to calculate net periodic pension costs are as follows: Weighted average discount rate 5.10% 4.75% 5.25% Weighted average rate of future compensation increase 3.00% 3.00% 3.25% Expected long-term rate of return on plan assets 7.75% 8.00% 8.25% The weighted average discount rate is based on long-term, high quality bond indices at the measurement date. The expected long-term rate of return on plan assets is based on historical and projected rates of return for current and planned asset classes in the investment portfolio. Assumed projected rates of return for each asset class were selected after analyzing historical experience and future expectations of the returns. The overall expected rate of return for the portfolio was developed based on the target allocation for each class. The expected return is a long-term assumption that generally does not change annually. However, in 2012 and 2011, the expected return assumption was adjusted to reflect capital market volatility in recent years. The assumptions used to calculate the benefit obligations are as follows: Weighted average discount rate 3.95% 5.10% Weighted average rate of future compensation increase 3.00% 3.00% 51 Table of Contents Following are the projected benefit obligation, accumulated benefit obligation, and fair value of plan assets for plans that have a projected benefit obligation and an accumulated benefit obligation in excess of plan assets: (Thousands) Projected benefit obligation $ $ Fair value of plan assets Accumulated benefit obligation Fair value of plan assets Following are the targeted and actual plan assets by category as of September 30 of each year: Target Actual Actual Growth Strategy Equity Markets 42.5% 37.3% 44.6% Commodities 2.5% 2.2% 0.0% Real Estate 2.5% 2.2% 0.0% Inflation-Indexed Securities 2.5% 2.2% 0.0% Debt Securities 50.0% 41.1% 55.3% Other* 0.0% 15.0% 0.1% Total 100.0% 100.0% 100.0% *Other investments in 2011 and 2012 consist of cash equivalents. The relatively large cash position at September 30, 2012 was due to a transition taking place between investment managers and was invested in debt securities in a matter of days. Laclede Gas’ investment policy is designed to maximize, to the extent possible, the funded status of the plan over time, and minimize volatility of funding and costs. The policy seeks to maximize investment returns consistent with these objectives and Laclede Gas’ tolerance for risk. The duration of plan liabilities and the impact of potential changes in asset values on the funded status are fundamental considerations in the selection of plan assets. Outside investment management specialists are utilized in each asset class. Such specialists are provided with guidelines, where appropriate, designed to ensure that the investment portfolio is managed in accordance with the policy. The policy seeks to avoid significant concentrations of risk by investing in a diversified portfolio of assets. Investments in corporate, U. S. government and agencies, and, to a lesser extent, international debt securities seek to provide duration matching with plan liabilities, and typically have investment grade ratings and reflect allocations across various entities and industries. During 2012, exposures to additional asset types were added to the target portfolio: commodities, real estate and inflation-indexed securities. The investment policy permits the use of derivative instruments, which may be used to achieve the desired market exposure of an index, adjust portfolio duration, or rebalance the total portfolio to the target asset allocation. The Growth Strategy utilizes a combination of derivative instruments and debt securities to achieve diversified exposure to equity and other markets while generating returns from the fixed-income investments and providing further duration matching with the liabilities. Performance and compliance with the guidelines is regularly monitored. The policy calls for increased allocations to debt securities as the funded status improves. Following are expected pension benefit payments for the succeeding five fiscal years, and in aggregate for the five years thereafter: (Millions) Pensions from Qualified Trust Pensions from Laclede Gas Funds $ $ 2018 – 2022 52 Table of Contents The funding policy of Laclede Gas is to contribute an amount not less than the minimum required by government funding standards, nor more than the maximum deductible amount for federal income tax purposes. Contributions to the pension plans in fiscal year 2013 are anticipated to be $23.3 million into the qualified trusts, and $0.5 million into the non-qualified plans. Postretirement Benefits Laclede Gas provides certain life insurance benefits at retirement. Medical insurance is available after early retirement until age 65. The transition obligation not yet includible in postretirement benefit cost is being amortized over 20 years. Postretirement benefit costs in 2012, 2011, and 2010 amounted to $9.5 million, $9.1 million, and $7.6 million, respectively, including amounts charged to construction. Net periodic postretirement benefit costs consisted of the following components: (Thousands) Service cost – benefits earned during the period $ $ $ Interest cost on accumulated postretirement benefit obligation Expected return on plan assets ) ) ) Amortization of transition obligation Amortization of prior service credit ) ) ) Amortization of actuarial loss Sub-total Regulatory adjustment ) ) ) Net postretirement benefit cost $ $ $ Other changes in plan assets and postretirement benefit obligations recognized in other comprehensive income include the following: (Thousands) Current year actuarial loss $ $ $ Amortization of actuarial loss ) ) ) Amortization of prior service credit Amortization of transition obligation ) ) ) Sub-total ) Regulatory adjustment ) ) Total recognized in other comprehensive income $ — $ — $ — Pursuant to a MoPSC Order, the return on plan assets is based on the market-related value of plan assets implemented prospectively over a four-year period. Gains and losses not yet includible in postretirement benefit cost are amortized only to the extent that such gain or loss exceeds 10% of the greater of the accumulated postretirement benefit obligation or the market-related value of plan assets. Such excess is amortized over the average remaining service life of active participants. The recovery in rates for the Utility’s postretirement benefit plans is based on an annual allowance of $7.6 million effective August1,2007 and $9.5 million effective January1,2011. The difference between these amounts and postretirement benefit cost based on the above and that otherwise would be included in the Statements of Income and Statements of Comprehensive Income is deferred as a regulatory asset or regulatory liability. 53 Table of Contents The following table sets forth the reconciliation of the beginning and ending balances of the postretirement benefit obligation at September30: (Thousands) Benefit obligation at beginning of year $ $ Service cost Interest cost Actuarial loss (gain) ) Gross benefits paid ) ) Benefit obligation at end of year $ $ The following table sets forth the reconciliation of the beginning and ending balances of the fair value of plan assets at September30: (Thousands) Fair value of plan assets at beginning of year $ $ Actual return on plan assets Employer contributions Gross benefits paid ) ) Fair value of plan assets at end of year $ $ Funded status of plans, end of year $ ) $ ) The following table sets forth the amounts recognized in the Balance Sheets at September30: (Thousands) Current liabilities $ ) $ ) Noncurrent liabilities ) ) Total $ ) $ ) Pre-tax amounts recognized in accumulated other comprehensive income not yet recognized as components of net periodic postretirement benefit cost consist of: Net actuarial loss $ $ Prior service credit ) ) Transition obligation 93 Sub-total Adjustments for amounts included in Regulatory Assets ) ) Total $ — $ — At September30,2012, the following pre-tax amounts are expected to be amortized from accumulated other comprehensive income into net periodic postretirement benefit cost during fiscal year 2013: (Thousands) Amortization of net actuarial loss $ Amortization of prior service cost 3 Amortization of transition obligation 93 Sub-total Regulatory adjustment ) Total $ — 54 Table of Contents The assumptions used to calculate net periodic postretirement benefit costs are as follows: Weighted average discount rate 5.05% 4.70% 5.15% Weighted average rate of future compensation increase 3.00% 3.00% 3.25% Expected long-term rate of return on plan assets 7.75% 8.00% 8.25% The weighted average discount rate is based on long-term, high quality bond indices at the measurement date. The expected long-term rate of return on plan assets is based on historical and projected rates of return for current and planned asset classes in the investment portfolio. Assumed projected rates of return for each asset class were selected after analyzing historical experience and future expectations of the returns. The overall expected rate of return for the portfolio was developed based on the target allocation for each class. The expected return is a long-term assumption that generally does not change annually. However, in 2012 and 2011, the expected return assumption was adjusted to reflect capital market volatility in recent years. The assumptions used to calculate the accumulated postretirement benefit obligations are as follows: Weighted average discount rate 3.80% 5.05% Weighted average rate of future compensation increase 3.00% 3.00% The assumed medical cost trend rates at September30 are as follows: Medical cost trend assumed for next year 7.00% 7.50% Rate to which the medical cost trend rate is assumed to decline (the ultimate medical cost trend rate) 5.00% 5.00% Year that the rate reaches the ultimate trend The following table presents the effect of an assumed 1% change in the assumed medical cost trend rate: (Thousands) 1% Increase 1% Decrease Effect on net periodic postretirement benefit cost $ $ ) Effect on accumulated postretirement benefit obligation ) Following are the targeted and actual plan assets by category as of September 30 of each year: Target Actual Actual Equity Securities 60.0% 59.0% 59.0% Debt Securities 40.0% 39.0% 41.0% Other 0.0% 2.0% 0.0% Total 100.0% 100.0% 100.0% Missouri state law provides for the recovery in rates of costs accrued pursuant to GAAP provided that such costs are funded through an independent, external funding mechanism. Laclede Gas established Voluntary Employees’ Beneficiary Association and Rabbi trusts as its external funding mechanisms. Laclede Gas’ investment policy seeks to maximize investment returns consistent with Laclede Gas’ tolerance for risk. Outside investment management specialists are utilized in each asset class. Such specialists are provided with guidelines, where appropriate, designed to ensure that the investment portfolio is managed in accordance with policy. Performance and compliance with the guidelines is regularly monitored. Laclede Gas’ current investment policy targets an asset allocation of 60% to equity securities and 40% to debt securities, excluding cash held in short-term debt securities for the purpose of making benefit payments. Laclede Gas currently invests in a mutual fund which is rebalanced on an ongoing basis to the target allocation. The mutual fund is diversified across U.S. stock and bond markets. 55 Table of Contents Following are expected postretirement benefit payments for the succeeding five fiscal years, and in aggregate for the five years thereafter: (Millions) Benefits Paid from Qualified Trust Benefits Paid from Laclede Gas Funds $ $ 2018 – 2022 Laclede Gas’ funding policy is to contribute amounts to the trusts equal to the periodic benefit cost calculated pursuant to GAAP as recovered in rates. Contributions to the postretirement plans in fiscal year 2013 are anticipated to be $15.7 million to the qualified trusts, and $0.8 million paid directly to participants from Laclede Gas funds. Other Plans Laclede Gas sponsors 401(k) plans that cover substantially all employees. The plans allow employees to contribute a portion of their base pay in accordance with specific guidelines. Laclede Gas provides a match of such contributions within specific limits. The cost of the defined contribution plans of Laclede Gas amounted to $3.8 million, $3.6 million, and $3.6 million for fiscal years 2012, 2011, and 2010, respectively. Fair Value Measurements of Pension and Other Postretirement Plan Assets The table below categorizes the fair value measurements of Laclede Gas’ pension plan assets: (Thousands) Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total As of September30,2012 Cash and cash equivalents $ $ — $ — $ Debt Securities U.S. bond mutual funds — — U.S. government — — U.S. corporate — — U.S. municipal — — International — — Derivative instruments (a) — — Total $ $ $ — $ As of September30,2011 Cash and cash equivalents $ $ — $ — $ Debt Securities U.S. bond mutual funds — — U.S. government — — U.S. corporate — — U.S. municipal — — International — — Derivative instruments (b) — ) — ) Total $ $ $ — $ (a) Derivative assets of $3,027 net of cash margin payable of $2,750. (b) Derivative liabilities of $10,661 net of cash margin receivable of $8,821. 56 Table of Contents The table below categorizes the fair value measurements of Laclede Gas’ postretirement plan assets: (Thousands) Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total As of September30,2012 Cash and cash equivalents $ $ — $ — $ U.S. stock/bond mutual fund — — Total $ $ — $ — $ As of September30,2011 Cash and cash equivalents $ $ — $ — $ U.S. stock/bond mutual fund — — Total $ $ — $ — $ Cash and cash equivalents include money market mutual funds valued based on quoted market prices. Fair values of derivative instruments are calculated by investment managers who use valuation models that incorporate observable market inputs. Debt securities are valued based on broker/dealer quotations or by using observable market inputs. The stock and bond mutual funds are valued at the quoted market price of the identical securities. 3. STOCKHOLDER’S EQUITY Total shares of common stock outstanding were 12,804 and 11,717 at September30,2012 and 2011, respectively. Common stock and paid-in capital increased $44.4 million and $4.8 million in 2012 and 2011, respectively. These increases were primarily due to the issuance of common stock to Laclede Group and stock-based compensation costs allocated to Laclede Gas from Laclede Group in both periods. Laclede Gas periodically sold shares of its stock to Laclede Group at prices per share equal to book value on the last day of the quarter preceding each sale. Laclede Gas sold 1,087 shares to Laclede Group for $42.7 million during fiscal 2012 and 43 shares to Laclede Group for $1.6 million during fiscal 2011, which also represents the total number of shares issued in each year. The proceeds from all the sales were used to reduce short-term borrowings. Exemption from registration for all of the sales was claimed under Section 4(2) of the Securities Act of 1933. Substantially all of the utility plant of Laclede Gas is subject to the liens of its first mortgage bonds. The mortgage contains several restrictions on Laclede Gas’ ability to pay cash dividends on its common stock. These provisions are applicable regardless of whether the stock is publicly held or, as has been the case since the formation of Laclede Group, held solely by the Utility’s parent company. Under the most restrictive of these provisions, no cash dividend may be declared or paid if, after the dividend, the aggregate net amount spent for all dividends after September30,1953, would exceed a maximum amount determined by a formula set out in the mortgage. Under that formula, the maximum amount is the sum of $8 million plus earnings applicable to common stock (adjusted for stock repurchases and issuances) for the period from September30,1953, to the last day of the quarter before the declaration or payment date for the dividends. As of September30,2012 and 2011, the amount under the mortgage’s formula that was available to pay dividends was $355 million and $299 million, respectively. Thus, all of the Utility’s retained earnings were free from such restrictions as of those dates. Laclede Gas has on file with the SEC an effective shelf registration on Form S-3 for issuance of $350 million of first mortgage bonds, unsecured debt, and preferred stock, all of which remains available to Laclede Gas at this time. The Utility has authority from the MoPSC to issue up to $518 million in debt securities and preferred stock, including on a private placement basis, as well as to enter into capital leases, issue common stock and receive paid-in capital. This authorization was originally effective through June 30, 2013. In August 2012, Laclede Gas filed a request with the MoPSC to extend this authority for an additional two years, to June 30, 2015. This extension was approved October 24, 2012, to be effective on November 23, 2012. At September 30, 2012, $473.1 million remained under this authorization. The amount, timing, and type of additional financing to be issued will depend on cash requirements and market conditions. 57 Table of Contents The components of accumulated other comprehensive income (loss), net of income taxes, recognized in the Balance Sheets at September30 were as follows: (Thousands) Net Unrealized Gains (Losses) on Cash Flow Hedges Defined Benefit Pension and Other Postretirement Benefit Plans Total Balance, September 30, 2010 $ 15 $ ) $ ) Current-period change ) Balance, September 30, 2011 ) ) ) Current-period change Balance, September 30, 2012 $ $ ) $ ) Income tax expense (benefit) recorded for items of other comprehensive income reported in the Statements of Comprehensive Income is calculated by applying statutory federal, state, and local income tax rates applicable to ordinary income. The tax rates applied to individual items of other comprehensive income are similar within each reporting period. 4. LONG-TERM DEBT Maturities on long-term debt for the five fiscal years subsequent to September30,2012 are as follows: $25 million (Paid at maturity on October 15, 2012) — Laclede Gas paid at maturity two debt obligations, each for $25 million principal amount of 6 1/2% first mortgage bonds, on November 15, 2010 and on October 15, 2012. These maturities were both funded through short-term borrowings. At September30,2012, Laclede Gas had fixed-rate long-term debt, including the current portion, totaling $365 million. While these long-term debt issues are fixed-rate, they are subject to changes in fair value as market interest rates change. Of the Utility’s $365 million in long-term debt, $50 million have no call options, $235 million have make-whole call options, and $80 million are callable at par in 2013. None of the debt has any put options. Laclede Gas has on file with the SEC an effective shelf registration on Form S-3 for issuance of up to $350 million of first mortgage bonds, unsecured debt, and preferred stock, all of which remains available to Laclede Gas at this time. The Utility has authority from the MoPSC to issue up to $518 million in debt securities and preferred stock, including on a private placement basis, as well as to enter into capital leases, issue common stock and receive paid-in capital. This authorization was originally effective through June 30, 2013. In August 2012, Laclede Gas filed a request with the MoPSC to extend this authority for an additional two years, to June 30, 2015. This extension was approved October 24, 2012, to be effective on November 23, 2012. At September 30, 2012, $473.1 million remained under this authorization. The amount, timing, and type of additional financing to be issued will depend on cash requirements and market conditions. Substantially all of the utility plant of Laclede Gas is subject to the liens of its first mortgage bonds. The mortgage contains several restrictions on Laclede Gas’ ability to pay cash dividends on its common stock, which are described more fully in Note 3, Stockholders’ Equity. At September30,2012 and 2011, Laclede Gas had preferred stock shares authorized totaling 1,480,000, but none were issued and outstanding. For information on additional financing commitments, refer to Note 12, Commitments and Contingencies. 5. NOTES PAYABLE AND CREDIT AGREEMENTS The Utility’s short-term borrowing requirements typically peak during the colder months. These short-term cash requirements can be met through the sale of commercial paper supported by lines of credit with banks or through direct use of the lines of credit. Laclede Gas has a syndicated line of credit in place of $300 million from seven banks, $257.1 million of which is scheduled to expire in July 2017 and $42.9 million of which is scheduled to expire in July 2016. The largest portion provided by a single bank is 17.9%. Laclede Gas’ line of credit includes a covenant limiting total debt, including short-term debt, to no more than 70% of total capitalization. On September30,2012, total debt was 47% of total capitalization. 58 Table of Contents Due to lower yields available to Laclede Group on its short-term investments, Laclede Group elected to provide a portion of Laclede Gas’ short-term funding through intercompany lending during the fiscal year. Information about the Utility’s internal and external short-term borrowings during the 12 months ended September30, and as of September30, is presented below for 2012 and 2011: Commercial Paper Borrowings Borrowings from Laclede Group Total Short-Term Borrowings 12 Months Ended September30,2012 Weighted average borrowings outstanding $43.8 million $78.2 million $122.0 million Weighted average interest rate 0.3% 0.3% 0.3% Range of borrowings outstanding $0 – $133.5 million $13.0 – $107.5 million $59.6 – $200.1 million As of September30,2012 Borrowings outstanding at end of period $40.1 million $37.1 million $77.2 million Weighted average interest rate 0.2% 0.2% 0.2% 12 Months Ended September30,2011 Weighted average borrowings outstanding $54.6 million $44.6 million $99.2 million Weighted average interest rate 0.3% 0.3% 0.3% Range of borrowings outstanding $0 – $172.1 million $0 - $79.9 million $11.5 - $193.0 million As of September30,2011 Borrowings outstanding at end of period $46.0 million $52.9 million $98.9 million Weighted average interest rate 0.3% 0.3% 0.3% 6. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amounts and estimated fair values of financial instruments not measured at fair value on a recurring basis at September30,2012 and 2011 are as follows: Classification of Estimated Fair Value (a) (Thousands) Carrying Amount Fair Value Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) As of September 30, 2012 Cash and cash equivalents $ 24 $ — Short-term debt — — Long-term debt, including current portion — — As of September 30, 2011 Cash and cash equivalents $ $ Short-term debt Long-term debt (a) The Utility adopted the provisions of ASU 2011-04 (ASC Topic 820) in the second quarter of fiscal year 2012 on a prospective basis. Accordingly, disclosures for prior periods are not required to be presented. The carrying amounts for cash and cash equivalents and short-term debt approximate fair value due to the short maturity of these instruments. The fair values of long-term debt are estimated based on market prices for similar issues. Refer to Note7, Fair Value Measurements, for information on financial instruments measured at fair value on a recurring basis. 59 Table of Contents 7. FAIR VALUE MEASUREMENTS The following table categorizes the assets and liabilities in the Balance Sheets that are accounted for at fair value on a recurring basis in periods subsequent to initial recognition. (Thousands) Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Effects of Netting and Cash Margin Receivables /Payables Total As of September30,2012 Assets U. S. Stock/Bond Mutual Funds $ $ — $ — $ — $ NYMEX natural gas contracts — — ) — NYMEX gasoline and heating oil contracts — — ) — Total $ $ — $ — $ ) $ Liabilities NYMEX natural gas contracts $ $ — $ — $ ) $ — As of September30,2011 Assets U. S. Stock/Bond Mutual Funds $ $ — $ — $ — $ NYMEX natural gas contracts — — NYMEX gasoline and heating oil contracts 19 — — Total $ $ — $ — $ $ Liabilities NYMEX natural gas contracts $ $ — $ — $ ) $ — NYMEX gasoline and heating oil contracts — — ) — Total $ $ — $ — $ ) $ — The mutual funds included in Level 1 are valued based on exchange-quoted market prices of identical securities. Derivative instruments included in Level 1 are valued using quoted market prices on the New York Mercantile Exchange (NYMEX). The Utility’s policy is to recognize transfers between the levels of the fair value hierarchy, if any, as of the beginning of the interim reporting period in which circumstances change or events occur to cause the transfer. The mutual funds are included in the Other Property and Investments line of the Balance Sheets. Derivative assets and liabilities, including receivables and payables associated with cash margin requirements, are presented net in the Balance Sheets when a legally enforceable netting agreement exists between Laclede Gas and the counterparty to a derivative contract. For additional information on derivative instruments, see Note 8, Derivative Instruments and Hedging Activities. 60 Table of Contents 8. DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES Laclede Gas has a risk management policy that allows for the purchase of natural gas derivative instruments with the goal of managing price risk associated with purchasing natural gas on behalf of its customers. This policy prohibits speculation and permits the Utility to hedge up to 70% of its normal volumes purchased for up to a 36-month period. Costs and cost reductions, including carrying costs, associated with the Utility’s use of natural gas derivative instruments are allowed to be passed on to the Utility’s customers through the operation of its PGA Clause, through which the MoPSC allows the Utility to recover gas supply costs, subject to prudence review by the MoPSC. Accordingly, Laclede Gas does not expect any adverse earnings impact as a result of the use of these derivative instruments. The Utility does not designate these instruments as hedging instruments for financial reporting purposes because gains or losses associated with the use of these derivative instruments are deferred and recorded as regulatory assets or regulatory liabilities pursuant to ASC Topic 980, “Regulated Operations,” and, as a result, have no direct impact on the Statements of Income. The timing of the operation of the PGA Clause may cause interim variations in short-term cash flows, because the Utility is subject to cash margin requirements associated with changes in the values of these instruments. Nevertheless, carrying costs associated with such requirements are recovered through the PGA Clause. From time to time, Laclede Gas purchases NYMEX futures and options contracts to help stabilize operating costs associated with forecasted purchases of gasoline and diesel fuels used to power vehicles and equipment used in the course of its business. At September30,2012, Laclede Gas held 0.8 million gallons of gasoline futures contracts at an average price of $2.29 per gallon and 0.3 million gallons of gasoline options contracts. Most of these contracts, the longest of which extends to April 2014, are designated as cash flow hedges of forecasted transactions pursuant to ASC Topic 815, “Derivatives and Hedging.” The gains or losses on these derivative instruments are not subject to the Utility’s PGA Clause. Derivative instruments designated as cash flow hedges of forecasted transactions are recognized on the Balance Sheets at fair value and the change in the fair value of the effective portion of these hedge instruments is recorded, net of tax, in other comprehensive income (OCI). Accumulated other comprehensive income (AOCI) is a component of Total Common Stock Equity. Amounts are reclassified from AOCI into earnings when the hedged items affect net income, using the same revenue or expense category that the hedged item impacts. Based on market prices at September30,2012, it is expected that approximately $0.2 million in pre-tax gains will be reclassified into the Statements of Income during fiscal year 2013. Cash flows from hedging transactions are classified in the same category as the cash flows from the items that are being hedged in the Statements of Cash Flows. The Utility’s derivative instruments consist primarily of NYMEX positions. The NYMEX is the primary national commodities exchange on which natural gas derivatives are traded. Open NYMEX natural gas futures positions at September30,2012 were as follows: MMBtu (millions) Avg. Price Per MMBtu Open long futures positions Fiscal 2013 $ Fiscal 2014 At September30,2012, Laclede Gas also had 11.4 million MMBtu of other price mitigation in place through the use of NYMEX natural gas option-based strategies. 61 Table of Contents The Effect of Derivative Instruments on the Statements of Income and Statements of Comprehensive Income Location of Gain (Loss) (Thousands) Recorded in Income Derivatives in Cash Flow Hedging Relationships NYMEX gasoline and heating oil contracts: Effective portion of gain recognized in OCI on derivatives $ $ $ Effective portion of gain reclassified from AOCI to income Utility – Other Operation Expenses — Ineffective portion of gain (loss) on derivatives recognized in income Utility – Other Operation Expenses 12 ) Derivatives Not Designated as Hedging Instruments * NYMEX gasoline and heating oil contracts: Gain (loss) recognized in income on derivative Other Income and (Income Deductions) - Net $ 19 $ 37 $ (1 ) * Gains and losses on Laclede Gas’ natural gas derivative instruments, which are not designated as hedging instruments for financial reporting purposes, are deferred pursuant to the Utility’s PGA Clause and initially recorded as regulatory assets or regulatory liabilities. These gains and losses are excluded from the table above because they have no direct impact on the Statements of Income. Such amounts are recognized in the Statements of Income as a component of Utility Natural and Propane Gas operating expenses when they are recovered through the PGA Clause and reflected in customer billings. 62 Table of Contents Fair Value of Derivative Instruments in the Balance Sheet at September 30, 2012 Asset Derivatives Liability Derivatives (Thousands) Balance Sheet Location Fair Value * Balance Sheet Location Fair Value * Derivatives designated as hedging instruments NYMEX gasoline and heating oil contracts Accounts Receivable - Other $ Accounts Receivable - Other $ — Derivatives not designated as hedging instruments NYMEX natural gas contracts Accounts Receivable – Other Accounts Receivable – Other NYMEX gasoline and heating oil contracts Accounts Receivable – Other 10 Accounts Receivable - Other — Sub-total Total derivatives $ $ Fair Value of Derivative Instruments in the Balance Sheet at September 30, 2011 Asset Derivatives Liability Derivatives (Thousands) Balance Sheet Location Fair Value * Balance Sheet Location Fair Value * Derivatives designated as hedging instruments NYMEX gasoline and heating oil contracts Derivative Instrument Assets $ 15 Derivative Instrument Assets $ Derivatives not designated as hedging instruments NYMEX natural gas contracts Derivative Instrument Assets Derivative Instrument Assets Other Deferred Charges — Other Deferred Charges NYMEX gasoline and heating oil contracts Derivative Instrument Assets 4 Derivative Instrument Assets 7 Sub-total Total derivatives $ $ * The fair values of Asset Derivatives and Liability Derivatives exclude the fair value of cash margin receivables or payables with counterparties subject to netting arrangements. Fair value amounts of derivative contracts (including the fair value amounts of cash margin receivables and payables) for which there is a legal right to set off are presented net on the Balance Sheets. As such, the gross balances presented in the table above are not indicative of the Utility’s net economic exposure. Refer to Note 7, Fair Value Measurements, for information on the valuation of derivative instruments. Following is a reconciliation of the amounts in the tables above to the amounts presented in the Balance Sheets: (Thousands) Fair value of asset derivatives presented above $ $ Fair value of cash margin receivables offset with derivatives Netting of assets and liabilities with the same counterparty ) ) Total $ — $ Derivative Instrument Assets, per Balance Sheets: Derivative instrument assets $ — $ Other deferred charges — Total $ — $ Fair value of liability derivatives presented above $ $ Fair Value of cash margin payables offset with derivatives 83 — Netting of assets and liabilities with the same counterparty ) ) Derivative instrument liabilities, per Balance Sheets* $ — $ — * Included in the Other line of the Current Liabilities section, if any 63 Table of Contents Additionally, at September 30, 2012, the Utility had $8.0 million in cash margin receivables not offset with derivatives, that are presented in Accounts Receivable – Other. There was no such amount at September 30, 2011. 9. INCOME TAXES The net provisions for income taxes charged during the fiscal years ended September30,2012, 2011, and 2010 are as follows: (Thousands) Included in Statements of Income: Federal Current $ ) $ $ ) Deferred Investment tax credits ) ) ) State and local Current ) ) ) Deferred Total Income Tax Expense $ $ $ The effective income tax rate varied from the federal statutory income tax rate for each year due to the following: Federal income tax statutory rate % % % State and local income taxes, net of federal income tax benefits Certain expenses capitalized on books and deducted on tax return ) ) ) Taxes related to prior years ) ) ) Other items – net ) ) ) Effective income tax rate % % % The significant items comprising the net deferred tax liability recognized in the Balance Sheets as of September30 are as follows: (Thousands) Deferred tax assets: Reserves not currently deductible $ $ Pension and other postretirement benefits Unamortized investment tax credits Other Total deferred tax assets Deferred tax liabilities: Relating to property Regulatory pension and other postretirement benefits Deferred gas costs Other Total deferred tax liabilities Net deferred tax liability Net deferred tax liability – current ) ) Net deferred tax liability – non-current $ $ 64 Table of Contents At September 30, 2012, the Utility had an allocated federal net operating loss of approximately $1.8 million which may be carried forward 20 years to offset taxable income and investments in state tax credits totaling $5.9 million that may be carried forward 20 years. No valuation allowances have been recorded because the Utility believes these items will more likely than not be realized during the carryover periods. Laclede Group files a consolidated federal and state income tax return and allocates income taxes to Laclede Gas and its other subsidiaries as if each entity were a separate taxpayer. Pursuant to GAAP, the Utility may recognize the tax benefit from a tax position only if it is at least more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The Utility records potential interest and penalties related to its uncertain tax positions as interest expense and other income deductions, respectively. Unrecognized tax benefits, accrued interest payable, and accrued penalties payable are included in the Other line of the Deferred Credits and Other Liabilities section of the Balance Sheets. The following table presents a reconciliation of the beginning and ending balances of unrecognized tax benefits at September 30 as reported in the Balance Sheets: (Thousands) Unrecognized tax benefits, beginning of year $ $ Increases (decreases) related to tax positions taken in current year ) Reductions due to lapse of applicable statute of limitations ) ) Unrecognized tax benefits, end of year $ $ The amount of unrecognized tax benefits, which, if recognized, would affect the Utility’s effective tax rate were $1.2 million and $1.3 million as of September30,2012 and 2011, respectively. It is reasonably possible that events will occur in the next 12 months that could increase or decrease the amount of the Utility’s unrecognized tax benefits. The Utility does not expect that any such change will be significant to the Balance Sheets. Interest accrued associated with the Utility’s uncertain tax positions as of September30,2012 and 2011 were $0.5 million and $0.4 million, respectively, and no penalties were accrued as of those dates. Interest expense accrued during fiscal years 2012, 2011, and 2010 was $0.2 million for each year. During fiscal years 2012 and 2011, the Utility reversed an immaterial amount of accrued interest expense in the Statements of Income. Laclede Group and/or Laclede Gas are subject to U.S. federal income tax as well as income tax of state and local jurisdictions. These companies are no longer subject to examination for fiscal years prior to 2009. OTHER INCOME AND (INCOME DEDUCTIONS) – NET (Thousands) Interest income $ $ $ Net investment gain (loss) ) Other income 53 Other income deductions ) ) 25 Other Income and (Income Deductions) – Net $ $ $ 65 Table of Contents INFORMATION BY OPERATING SEGMENT The Regulated Gas Distribution segment consists of the regulated operations of Laclede Gas. Laclede Gas is a public utility engaged in the retail distribution and sale of natural gas serving an area of eastern Missouri, with a population of approximately 2.2 million, including the City of St. Louis and parts of ten counties in eastern Missouri. The Non-Regulated Other segment includes Laclede Gas’ non-regulated business activities, which are comprised of its non-regulated propane sales transactions and its propane storage and related services. Accounting policies are described in Note 1. There are no material intersegment revenues. Management evaluates the performance of the operating segments based on the computation of net economic earnings. Net economic earnings exclude from reported net income the after-tax impacts of net unrealized gains and losses and other timing differences associated with energy-related transactions. Net economic earnings will also exclude, if applicable, the after-tax impact of costs related to acquisition, divestiture, and restructuring activities. Regulated Gas Non-Regulated Adjustments & (Thousands) Distribution Other Eliminations Total FISCAL 2012 Operating revenues $ $ $ — $ Depreciation and amortization — — Interest income — — Interest charges — — Income tax expense — Net economic earnings — Total assets — Capital expenditures — — FISCAL 2011 Operating revenues $ $ $ — $ Depreciation and amortization — — Interest income — — Interest charges — — Income tax expense — Net economic earnings * — Total assets — Capital expenditures — — FISCAL 2010 Operating revenues $ $ $ — $ Depreciation and amortization — — Interest income — — Interest charges — — Income tax expense — Net economic earnings * — Total assets — Capital expenditures — — * Net economic earnings include income realized by Laclede Gas from two separate non-regulated sales of propane inventory no longer needed to serve utility customers, one of which occurred in fiscal year 2011 and the other occurring in fiscal year 2010.These transactions resulted in after-tax earnings totaling $6.1 million in fiscal year 2011 and $3.7 million in fiscal year 2010. 66 Table of Contents Reconciliation of Net Economic Earnings to Net Income (Thousands) Total Net Economic Earnings above $ $ $ Add: Unrealized gain (loss) on energy-related derivative contracts, net of tax ) ) Net Income $ $ $ COMMITMENTS AND CONTINGENCIES Commitments Laclede Gas estimates total Utility capital expenditures for fiscal 2013 at approximately $113 million. In the latter half of fiscal 2011, the Utility initiated a multi-year project to replace its existing customer relationship and work management, financial, and supply chain software applications to enhance its technology, customer service, and business processes. At September30,2012, the Utility was contractually committed to costs of approximately $2 million related to this project, with additional expenditures to be incurred throughout the project’s life. Laclede Gas has entered into various contracts, expiring on dates through 2017, for the storage, transportation, and supply of natural gas. Minimum payments required under the contracts in place at September30,2012 are estimated at approximately $299 million. Additional contracts are generally entered into prior to or during the heating season. Laclede Gas estimates that it will pay approximately $82 million annually, at present rate levels, for fixed charges related to these or other contracts that are expected to be in place for the upcoming year for the reservation of gas supplies and pipeline transmission and storage capacity. The Utility recovers its costs from customers in accordance with the PGA Clause. Laclede Pipeline Company (Pipeline), a wholly owned subsidiary of Laclede Group, is providing liquid propane transportation service to Laclede Gas pursuant to an approved FERC tariff and a contractual arrangement between Pipeline and Laclede Gas. In accordance with the terms of that agreement, Laclede Gas is obligated to pay Pipeline approximately $1.0 million annually, at current rates. The agreement renews at the end of each contract year, unless terminated by either party upon provision of at least six months’ notice. In August 2012, Laclede Gas committed to the issuance of $100 million first mortgage bonds in a private placement, with settlement scheduled for March 2013. Of this $100 million, $55 million will be issued at an interest rate of 3.00% for a 10-year term, maturing in March 2023, and $45 million will be issued at an interest rate of 3.40% for a 15-year term, maturing in March 2028. Leases The lease agreement covering the headquarters office space of Laclede Gas extends through February2015 with the option to renew for up to five additional years. The aggregate rental expense for fiscal years 2012, 2011, and 2010 was $927,000, $918,000, and $909,000, respectively. The annual minimum rental payment for fiscal year 2013 is anticipated to be approximately $936,000 with a maximum annual rental payment escalation of $8,800 per year for each year through fiscal year 2015. Laclede Gas has entered into various operating lease agreements for the rental of vehicles and power operated equipment. The rental costs will be approximately $2.3 million in fiscal year 2013, $1.6 million in fiscal year 2014, $0.6 million in fiscal year 2015, and $0.1 million in fiscal year 2016. Laclede Gas has other relatively minor rental arrangements that provide for minimum rental payments. Contingencies Laclede Gas owns and operates natural gas distribution, transmission, and storage facilities, the operations of which are subject to various environmental laws, regulations, and interpretations. While environmental issues resulting from such operations arise in the ordinary course of business, such issues have not materially affected Laclede Gas’ financial position and results of operations. As environmental laws, regulations, and their interpretations change, however, Laclede Gas may be required to incur additional costs. 67 Table of Contents Similar to other natural gas utility companies, Laclede Gas faces the risk of incurring environmental liabilities. In the natural gas industry, these are typically associated with sites formerly owned or operated by gas distribution companies like Laclede Gas and/or its predecessor companies at which manufactured gas operations took place. At this time, Laclede Gas has identified three former manufactured gas plant (MGP) sites where costs have been incurred and claims have been asserted: one in Shrewsbury, Missouri and two in the City of St. Louis, Missouri. With regard to the former MGP site located in Shrewsbury, Missouri, Laclede Gas and state and federal environmental regulators agreed upon certain remedial actions to a portion of the site in a 1999 Administrative Order on Consent (AOC), which actions have been completed. On September22,2008, EPA Region VII issued a letter of Termination and Satisfaction terminating the AOC. However, if after this termination of the AOC, regulators require additional remedial actions, or additional claims are asserted, Laclede Gas may incur additional costs. One of the sites located in the City of St. Louis is currently owned by a development agency of the City, which, together with other City development agencies, has selected a developer to redevelop the site. In conjunction with this redevelopment effort, Laclede Gas and another former owner of the site entered into an agreement (Remediation Agreement) with the City development agencies, the developer, and an environmental consultant that obligates one of the City agencies and the environmental consultant to remediate the site and obtain a No Further Action letter from the Missouri Department of Natural Resources. The Remediation Agreement also provides for a release of Laclede Gas and the other former site owner from certain liabilities related to the past and current environmental condition of the site and requires the developer and the environmental consultant to maintain certain insurance coverages, including remediation cost containment, premises pollution liability, and professional liability. The operative provisions of the Remediation Agreement were triggered on December20,2010, on which date Laclede Gas and the other former site owner, as full consideration under the Remediation Agreement, paid a small percentage of the cost of remediation of the site. The amount paid by Laclede Gas did not materially impact its financial condition, results of operations, or cash flows. Laclede Gas has not owned the other site located in the City of St. Louis for many years. In a letter dated June29,2011, the Attorney General for the State of Missouri informed Laclede Gas that the Missouri Department of Natural Resources had completed an investigation of the site. The Attorney General requested that Laclede Gas participate in the follow up investigations of the site. In a letter dated January 10, 2012, the Utility stated that it would participate in future environmental response activities at the site in conjunction with other potentially responsible parties that are willing to contribute to such efforts in a meaningful and equitable fashion. To date, amounts required for remediation at these sites have not been material. However, the amount of costs relative to future remedial actions at these and other sites is unknown and may be material. Laclede Gas has notified its insurers that it seeks reimbursement for costs incurred in the past and future potential liabilities associated with the MGP sites. While some of the insurers have denied coverage and reserved their rights, Laclede Gas continues to discuss potential reimbursements with them. In 2005, the Utility’s outside consultant completed an analysis of the MGP sites to determine cost estimates for a one-time contractual transfer of risk from each of the Utility’s insurers of environmental coverage for the MGP sites. That analysis demonstrated a range of possible future expenditures to investigate, monitor, and remediate these MGP sites from $5.8 million to $36.3 million based upon then currently available facts, technology, and laws and regulations. The actual costs that Laclede Gas may incur could be materially higher or lower depending upon several factors, including whether remedial actions will be required, final selection and regulatory approval of any remedial actions, changing technologies and governmental regulations, the ultimate ability of other potentially responsible parties to pay, the successful completion of remediation efforts required by the Remediation Agreement described above, and any insurance recoveries. Costs associated with environmental remediation activities are accrued when such costs are probable and reasonably estimable. Laclede Gas anticipates that any costs it may incur in the future to remediate these sites, less any amounts received as insurance proceeds or as contributions from other potentially responsible parties, would be deferred and recovered in rates through periodic adjustments approved by the MoPSC. Accordingly, any potential liabilities that may arise associated with remediating these sites are not expected to have a material impact on the future financial position and results of operations of Laclede Gas. On December28,2006, the MoPSC Staff proposed a disallowance of $7.2 million related to Laclede Gas’ recovery of its purchased gas costs applicable to fiscal year 2005, which the Staff later reduced to a $1.7 million disallowance pertaining to Laclede Gas’ purchase of gas from a marketing affiliate, LER. The MoPSC Staff has also proposed disallowances of $2.8 million and $1.5 million of gas costs relating to Laclede Gas purchases of gas supply from LER for fiscal years 2006 and 2007, respectively. The MoPSC Staff proposed a number of non-monetary recommendations, based on its review of gas costs for fiscal years 2008, 2009, and 2010. Laclede Gas believes that the proposed disallowances lack merit and is vigorously opposing these adjustments in proceedings before the MoPSC. As such, no amount has been recorded in the financial statements for these proposed disallowances. 68 Table of Contents In connection with the affiliate transactions mentioned above, on July7,2010, the MoPSC Staff filed a complaint against Laclede Gas alleging that, by stating that it was not in possession of proprietary LER documents, Laclede Gas violated the MoPSC Order authorizing the holding company structure (2001 Order). Laclede Gas counterclaimed that the Staff failed to adhere to the pricing provisions of the MoPSC’s affiliate transaction rules and Laclede Gas’ Cost Allocation Manual. By orders dated November 3, 2010 and February 4, 2011, respectively, the MoPSC dismissed Laclede’s counterclaim and granted summary judgment to Staff, finding that Laclede Gas violated the terms of the 2001 Order and authorizing its General Counsel to seek penalties in court against Laclede Gas. On March30,2011, Laclede Gas sought review of the February4 Order with the Missouri Cole County Circuit Court. On May19,2011, the Commission’s General Counsel filed a petition with the Cole County Circuit Court seeking penalties in connection with the Commission’s February4 Order. On July7,2011, the Circuit Court Judge signed an agreed Order holding the penalty case in abeyance while the February4 Order is appealed. On December 21, 2011, the Circuit Court reversed both the MoPSC’s November 3, 2010 Order and its February 4, 2011 Order. The MoPSC appealed and the matter is currently before the Western District Court of Appeals. Subsequent to the July7,2010 complaint, the MoPSC Staff filed a related complaint on October6,2010 against Laclede Gas, LER, and Laclede Group, alleging that the Utility has failed to comply with the MoPSC’s affiliate transaction rules. LER and Laclede Group both filed motions to be dismissed from the proceeding, which were granted by the Commission on December22,2010. On January26,2011, the Commission also dismissed certain counts of the complaint against Laclede Gas. The remaining counts and a counterclaim against the Staff, filed by Laclede Gas, are still pending before the Commission. Laclede Gas believes that the complaint lacks merit and is vigorously opposing it. On June29,2010, the Office of Federal Contract Compliance Programs issued a Notice of Violations to Laclede Gas alleging lapses in certain employment selection procedures during a two-year period ending in February2006. The Utility believes that the allegations lack merit and is vigorously defending its position. Management, after discussion with counsel, believes that the final outcome of these matters will not have a material effect on the financial position, results of operations, or cash flows of the Utility. As discussed in Note 8, Derivative Instruments and Hedging Activities, Laclede Gas enters into NYMEX exchange-traded derivative instruments. Previously, these instruments were held in accounts at MF Global, Inc. On October31,2011, affiliated entities of MF Global filed a Chapter 11 petition at the U.S. Bankruptcy Court in the Southern District of New York. Subsequently, the court-appointed bankruptcy trustee transferred all of the open positions and a significant portion of the margin deposits of Laclede Gas to a new brokerage firm. As of November 16, 2012, the Utility had $1.5 million on deposit with MF Global that remains unavailable to the Utility pending final resolution by the bankruptcy trustee. While the Utility’s exposure at this time is not considered material, management is unable to predict when, or to what extent, these remaining funds will be returned. Laclede Gas is involved in other litigation, claims, and investigations arising in the normal course of business. Management, after discussion with counsel, believes that the final outcome will not have a material effect on the financial position, results of operations, or cash flows of the Utility. INTERIM FINANCIAL INFORMATION (UNAUDITED) In the opinion of Laclede Gas, the quarterly information presented below for fiscal years 2012 and 2011 includes all adjustments (consisting of only normal recurring accruals) necessary for a fair statement of the results of operations for such periods. Variations in operations reported on a quarterly basis primarily reflect the seasonal nature of the business of Laclede Gas. (Thousands) Three Months Ended Dec. 31 March 31 June 30 Sept. 30 Fiscal Year 2012 Total Operating Revenues $ Operating Income (Loss) ) Net Income (Loss) ) Three Months Ended Dec. 31 March 31 June 30 Sept. 30 Fiscal Year 2011 Total Operating Revenues $ Operating Income (Loss) ) Net Income (Loss) ) 69 Table of Contents Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure There have been no changes in and disagreements on accounting and financial disclosure with Laclede’s outside auditors that are required to be disclosed. Item 9A. Controls and Procedures As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the disclosure controls and procedures pursuant to Rule 13a-15e and Rule 15d-15e under the Securities Exchange Act of 1934, as amended. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective. There have been no changes in our internal control over financial reporting that occurred during our fourth fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. The Management Report on Internal Control Over Financial Reporting and the Reports of Independent Registered Public Accounting Firm are included under Item 8, pages 34 through 36 Item 9B. Other Information None. 70 Table of Contents Part III Item 14. Principal Accounting Fees and Services The following table displays the aggregate fees for professional audit services for the audit of the financial statements of The Laclede Group, Inc. and Laclede Gas Company for the fiscal years ended September 30, 2012 and 2011 and fees billed for other services during those periods by the Company’s independent registered public accounting firm, Deloitte&ToucheLLP. Approximately 85% and 82% of the fees listed below were allocated to the Utility in fiscal years 2012 and 2011, respectively. Audit fees $ $ Audit related fees (1) Tax fees (2) All other fees (3) Total $ $ Audit related fees consisted of comfort letters, consents for registration statements and work paper reviews. Tax fees consisted primarily of assistance with tax planning, compliance and reporting. All other fees consisted of an annual subscription for the accounting technical library. The Laclede Group, Inc.’s Audit Committee (Committee) pre-approved all of the fees disclosed for fiscal years 2011 and 2012.Consistent with Securities and Exchange Commission requirements regarding accountant independence, Laclede Group’s Audit Committee recognizes the importance of maintaining the independence, in fact and appearance, of our independent registered public accountant.To this end, the Audit Committee adopted a policy to pre-approve all audit and permissible non-audit services provided by the independent accountant.Under the policy, the Committee or its designated member must pre-approve services prior to commencement of the specified service, provided that all fees relative to compliance with Section 404 of the Sarbanes-Oxley Act may only be pre-approved by the Committee.Any pre-approvals by the designated member between meetings will be reported to the Audit Committee at its next meeting.The requests for pre-approval are submitted to the Audit Committee or its designated member, as applicable, by both the independent accountant and Laclede Group’s Chief Financial Officer with a joint statement as to whether in their view the request is consistent with the Securities and Exchange Commission’s rules on accountant independence.At each Committee meeting, the Audit Committee reviews a report summarizing the services, including fees, provided by the independent accountant, a listing of pre-approved services provided since its last meeting, and a current projection of the estimated annual fees to be paid to the independent accountant. 71 Table of Contents Part IV Item 15. Exhibits, Financial Statement Schedule 2012 10-K Page (a) 1. Financial Statements: See Item 8. Financial Statements and Supplementary Data, filed herewith, for a list of financial statements. 2. Supplemental Schedule II – Reserves 74 Schedules not included have been omitted because they are not applicable or the required data has been included in the financial statements or notes to financial statements. 3. Exhibits Incorporated herein by reference to Index to Exhibits, page 75. Item 15(a)(3) See the marked exhibits in the Index to Exhibits, page 75. (b) Incorporated herein by reference to Index to Exhibits, page 75. 72 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LACLEDE GAS COMPANY November 19,2012 By /s/ Steven P. Rasche Steven P. Rasche Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date Signature Title 11/19/12 /s/ Suzanne Sitherwood Chairman of the Board and Suzanne Sitherwood Chief Executive Officer (Principal Executive Officer) 11/19/12 /s/ Steven P. Rasche Chief Financial Officer Steven P. Rasche (Principal Financial and Accounting Officer) 11/19/12 /s/ Mark D. Waltermire Director, Executive Vice President Mark D. Waltermire 11/19/12 /s/ Michael R. Spotanski Director Michael R. Spotanski 11/19/12 /s/ Richard A. Skau Director Richard A. Skau 73 Table of Contents SCHEDULE II LACLEDE GAS COMPANY RESERVES FOR THE YEARS ENDED SEPTEMBER30,2012, 2011, AND 2010 COLUMN A COLUMN B COLUMN C COLUMN D COLUMN E BALANCE AT ADDITIONS CHARGED DEDUCTIONS BALANCE BEGINNING TO TO OTHER FROM AT CLOSE DESCRIPTION OF PERIOD INCOME ACCOUNTS RESERVES OF PERIOD (Thousands of Dollars) YEAR ENDED SEPTEMBER30,2012: DOUBTFUL ACCOUNTS $ $ $ (a) $ (b) $ MISCELLANEOUS: Injuries and property damage $ $ $ — $ (c) $ Deferred compensation — Group medical claims incurred but not reported — (c) TOTAL $ $ $ — $ $ YEAR ENDED SEPTEMBER30,2011: DOUBTFUL ACCOUNTS $ $ $ (a) $ (b) $ MISCELLANEOUS: Injuries and property damage $ $ $ — $ (c) $ Deferred compensation — Group medical claims incurred but not reported — (c) TOTAL $ $ $ — $ $ YEAR ENDED SEPTEMBER 30,2010: DOUBTFUL ACCOUNTS $ $ $ (a) $ (b) $ MISCELLANEOUS: Injuries and property damage $ $ $ — $ (c) $ Deferred compensation — Group medical claims incurred but not reported — (c) TOTAL $ $ $ — $ $ (a) Accounts reinstated, cash recoveries, etc. (b) Accounts written off. (c) Claims settled, less reimbursements from insurance companies. 74 Table of Contents INDEX TO EXHIBITS Exhibit No. 3.01(i)* - Laclede’s Restated Articles of Incorporation as amended March1,2010; filed as Exhibit 3.1 to Form 10-Q for the quarter ended December31,2010. 3.01(ii)* - Bylaws of Laclede effective January18,2002; filed as Exhibit 3.4 to Laclede’s Form 8-K filed May29,2002. 4.01* - Mortgage and Deed of Trust, dated as of February1,1945; filed as Exhibit 7-A to registration statement No. 2-5586. 4.02* - Fourteenth Supplemental Indenture, dated as of October26,1976; filed on June26,1979 as Exhibit b-4 to registration statement No. 2-64857. 4.03* - Twenty-Third Supplemental Indenture dated as of October15,1997; filed on November6,1997 as Exhibit 4.01 to Laclede’s Form 8-K. 4.04* - Twenty-Fourth Supplemental Indenture dated as of June1,1999; filed on June4,1999 as Exhibit 4.01 to Laclede’s Form 8-K. 4.05* - Twenty-Fifth Supplemental Indenture dated as of September15,2000; filed on September27,2000 as Exhibit 4.01 to Laclede’s Form 8-K. 4.06* - Twenty-Seventh Supplemental Indenture dated as of April15,2004; filed on April28,2004 as Exhibit 4.01 to Laclede’s Form 8-K. 4.07* - Twenty-Eighth Supplemental Indenture dated as of April15,2004; filed on April28,2004 as Exhibit 4.02 to Laclede’s Form 8-K. 4.08* - Twenty-Ninth Supplemental Indenture dated as of June1,2006; filed on June9,2006, as Exhibit 4.1 to Laclede’s Form 8-K 4.09* - Thirtieth Supplemental Indenture dated as of September15,2008; filed on September23,2008 as Exhibit 4.1 to Laclede’s Form 8-K. 4.10* - Laclede Gas Company Board of Directors’ Resolution dated August28,1986 which generally provides that the Board may delegate its authority in the adoption of certain employee benefit plan amendments to certain designated Executive Officers; filed as Exhibit 4.12 to the Company’s 1991 10-K. 4.10a* - Company Board of Directors’ Resolutions dated March27,2003, updating authority delegated pursuant to August28,1986 Laclede Gas Company resolutions; filed as Exhibit 4.19(a) to the Company’s Form 10-K for the year ended September30,2003. 10.01* - Laclede Incentive Compensation Plan, amended and restated effective as of January1,2005; filed as Exhibit 10.3 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.02* - Laclede Incentive Compensation Plan II, effective as of January1,2005; filed as Exhibit 10.4 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.03* - Senior Officers’ Life Insurance Program of Laclede, as amended; filed as Exhibit 10.03 to the Company’s 1990 10-K. 10.03a* - Certified copy of resolutions of Laclede’s Board of Directors adopted on June27,1991 amending the Senior Officers’ Life Insurance Program; filed as Exhibit 10.01 to the Company’s 10-Q for the fiscal quarter ended June30,1991. 10.03b* - Certified copy of resolutions of Laclede’s Board of Directors adopted on January28,1993 amending the Senior Officers’ Life Insurance Program; filed as Exhibit 10.03 to the Company’s 10-Q for the fiscal quarter ended March31,1993. *Incorporated herein by reference and made a part hereof. Laclede’s File No. 1-1822. Bold items reflect management, contract or compensatory plan or arrangement. 75 Table of Contents INDEX TO EXHIBITS Exhibit No. 10.04* - Restated Laclede Gas Company Supplemental Retirement Benefit Plan, as amended and restated effective as of November1,2005; filed as Exhibit 10.06 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.05* - Amended and Restated Storage Service Agreement For Rate Schedule FSS, Contract #3147 between Centerpoint Energy-Mississippi River Transmission Corporation (MRT) and Laclede dated March18,2008; filed as Exhibit 10.5 to the Company’s 10-Q for the fiscal quarter ended March31,2008. 10.05a* - Amended and Restated Transportation Service Agreement for Rate Schedule FTS, Contract #3310 between Laclede and MRT dated March18,2008; filed as Exhibit 10.6 to the Company’s 10-Q for the fiscal quarter ended March31,2008. 10.05b* - Amended and Restated Transportation Service Agreement for Rate Schedule FTS, Contract #3311, between Laclede and MRT dated March18,2008; filed as Exhibit 10.7 to the Company’s 10-Q for the fiscal quarter ended March31,2008. 10.06* - Laclede Supplemental Retirement Benefit Plan II, effective as of January1,2005; filed as Exhibit 10.7 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.07* - Salient Features of the Laclede Gas Company Deferred Income Plan for Directors and Selected Executives, including amendments adopted by the Board of Directors on July26,1990; filed as Exhibit 10.12 to the Company’s 1991 10-K. 10.07a* - Amendment to Laclede’s Deferred Income Plan for Directors and Selected Executives, adopted by the Board of Directors on August27,1992; filed as Exhibit 10.12a to the Company’s 1992 10-K. 10.08* - Form of Indemnification Agreement between Laclede and its Directors and Officers; filed as Exhibit 10.13 to the Company’s 1990 10-K. 10.09* - The Laclede Group Management Continuity Protection Plan, effective as of January1,2005; filed as Exhibit 10.5 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.09a* - Form of Management Continuity Protection Agreement; Filed as Exhibit 10.05a to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.10* - Salient Features of the Laclede Gas Company Deferred Income Plan II for Directors and Selected Executives (as amended and restated effective as of January1,2005); filed as Exhibit 10.1 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.11* - Salient Features of the Company’s Deferred Income Plan for Directors and Selected Executives (effective as of January1,2005); filed as Exhibit 10.2 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.12* - Loan agreement with Laclede Gas Company dated July18,2011 with several banks, including Wells Fargo Bank, National Association as administrative agent, U. S. Bank National Association as lead arranger, and JPMorgan Chase Bank, N. A. as documentation agent; filed as Exhibit 10.4 to the Utility’s Form 10-Q for the fiscal quarter ended June30,2011. *Incorporated herein by reference and made a part hereof. Laclede’s File No. 1-1822. Bold items reflect management, contract or compensatory plan or arrangement. 76 Table of Contents INDEX TO EXHIBITS Exhibit No. 10.13* - The Laclede Group, Inc. 2002 Equity Incentive Plan; filed as Exhibit 10.22 to the Company’s Form 10-K for the year ended September30,2002. 10.13a* - Form of Non-Qualified Stock Option Award Agreement with Mandatory Retirement Provisions; filed as Exhibit 10.1 to the Company’s Form 8-K filed November5,2004. 10.13b* - Form of Non-Qualified Stock Option Award Agreement without Mandatory Retirement Provisions; filed as Exhibit 10.2 to the Company’s Form 8-K filed November5,2004. 10.14* - Lease between Laclede Gas Company, as Lessee and First National Bank in St. Louis, Trustee, as Lessor; filed as Exhibit 10.23 to the Company’s Form 10-K for the fiscal year ended September30,2002. 10.15* - Automated Meter Reading Services Agreement executed March11,2005; filed as Exhibit 10.1 to the Company’s Form 10-Q for the fiscal quarter ended March31,2005. Confidential portions of this exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment. 10.16* - Form of Restricted Stock Award Agreement filed as Exhibit 10.8 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.16a* - Form of Performance Contingent Restricted Stock Award Agreement; filed as Exhibit 10.2 to the Company’s 10-Q for the fiscal quarter ended December31,2009. 10.16b* - Form of Performance Contingent Restricted Stock Unit Award Agreement; filed as Exhibit 10.1 to the Company’s 10-Q for the fiscal quarter ended December31,2011. 10.17* - The Laclede Group 2011 Management Continuity Protection Plan; filed as Exhibit 10.25 to the Company’s Form 10-K for the fiscal year ended September30,2010. 10.17a* - Form of Agreement Under The Laclede Group 2011 Management Continuity Protection Plan; filed as Exhibit 10.25a to the Company’s Form 10-K for the fiscal year ended September30,2010. - Bond Purchase Agreement between Laclede Gas Company and certain institutional purchasers effective August 3, 2012. - Laclede Gas Company Cash Balance Supplemental Retirement Benefit Plan, effective as of January 1, 2009. 12 - Ratio of Earnings to Fixed Charges. 23 - Consent of Independent Registered Public Accounting Firm. 31 - Certificates under Rule 13a-14(a) of the CEO and CFO of Laclede Gas Company. 32 - Section 1350 Certifications under Rule 13a-14(b) of the CEO and CFO ofLaclede Gas Company. *Incorporated herein by reference and made a part hereof. Laclede’s File No. 1-1822. Bold items reflect management, contract or compensatory plan or arrangement. 77 Table of Contents INDEX TO EXHIBITS Exhibit No. 101.INS - XBRL Instance Document. (1) 101.SCH - XBRL Taxonomy Extension Schema. (1) 101.CAL - XBRL Taxonomy Extension Calculation Linkbase. (1) 101.DEF - XBRL Taxonomy Definition Linkbase. (1) 101.LAB - XBRL Taxonomy Extension Labels Linkbase. (1) 101.PRE - XBRL Taxonomy Extension Presentation Linkbase. (1) Furnished, not filed Attached as Exhibit 101 to this Annual Report are the following documents formatted in extensible business reporting language (XBRL): (i) Document and Entity Information; (ii) Statements of Income for the years ended September 30, 2012, 2011, and 2010; (iii) Statements of Comprehensive Income for the years ended September 30, 2012, 2011, and 2010; (iv) Statements of Common Shareholder’s Equity for the years ended September 30, 2012, 2011, and 2010; (v) Statements of Cash Flows for the years ended September 30, 2012, 2011, and 2010; (vi) Balance Sheets at September 30, 2012 and 2011; (vii) Statements of Capitalization at September 30, 2012 and 2011; (viii) Notes to the Financial Statements. Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. We also make available on our website the Interactive Data Files submitted as Exhibit 101 to this Annual Report. 78
